5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
    *RQ]DOHVY1DWLRQDO%RDUG                      1R                    3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

      RI0HGLFDO([DPLQHUV                                                   (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                                                                                         )LOH 1DPH DS

                                ,9
  ,PXVWFRQIHVVWKDWEHIRUHGHOYLQJLQWRWKLVFDVH,ZRXOG            81,7('67$7(6&28572)$33($/6
KDYHEHHQVNHSWLFDOWKDWDSHUVRQZLWKDUHDGLQJGLVDELOLW\DV                          )257+(6,;7+&,5&8,7
VHULRXVDVWKHRQH*RQ]DOHVLQVLVWVKHKDVZRXOGEHDEOHWR                               BBBBBBBBBBBBBBBBB
VXUYLYH WKH ULJRUV RI PHGLFDO VFKRRO DQG EH FDSDEOH RI
SUDFWLFLQJ PHGLFLQH VXFFHVVIXOO\ DIWHUZDUG  1HYHUWKHOHVV
*RQ]DOHVKDVDSSDUHQWO\VDWLVILHGWKHIDFXOW\RIRQHRIWKLV
FRXQWU\¶VSUHHPLQHQWPHGLFDOVFKRROVWKDWKHZRXOGPDNHD                0,&+$(/ *21=$/(6                ;
YHU\JRRGSK\VLFLDQDQG,KDYHOLWWOHGRXEWWKDWWKHIDFXOW\RI                 3ODLQWLII$SSHOODQW      
WKH8QLYHUVLW\RI0LFKLJDQ0HGLFDO6FKRRODUHEHWWHUMXGJHV                                                
WKDQ,RIZKRRXJKWWREHDOORZHGWRSUDFWLFHPHGLFLQH                                                       1R
                                                                                    Y                     
  )RUWKHUHDVRQVVHWIRUWKDERYH,EHOLHYHWKDWWKHGLVWULFW                                              !
                                                                                                           
FRXUW¶VILQGLQJWKDW*RQ]DOHVGRHVQRWKDYHDGLVDELOLW\ZLWKLQ         1$7,21$/ %2$5' 2)                  
WKHPHDQLQJRIWKH$'$LVQRWVXSSRUWHGE\WKHUHFRUGDVLW             0(',&$/ (;$0,1(56                 
SUHVHQWO\H[LVWV7KHRQO\ILQGLQJFRQVLVWHQWZLWK*RQ]DOHV¶V                    'HIHQGDQW$SSHOOHH 
WHVWLPRQ\DQGWKHFRQFOXVLRQVRIWKHWZRH[SHUWVZKRKDYH                                                  
PHW ZLWK DQG H[DPLQHG KLP LV WKDW KH KDV D UDWKHU VHYHUH                                       1
UHDGLQJGLVDELOLW\$OWKRXJKWKHGLVWULFWFRXUWZDVREYLRXVO\
QRW UHTXLUHG WR FUHGLW *RQ]DOHV¶V WHVWLPRQ\ RU WKDW RI                 $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
'U *LRUGDQL WKH GLVWULFW FRXUW¶V GHFLVLRQ WR FUHGLW WKH             IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
WHVWLPRQ\ RI 'UV )ODQDJDQ DQG /LWFKIRUG SDUWLFXODUO\            1R²/DZUHQFH3=DWNRII&KLHI'LVWULFW-XGJH
'U )ODQDJDQ VHHPV WR PH LUUHFRQFLODEOH ZLWK WKH GLVWULFW
FRXUW¶V UHFRJQLWLRQ RI 'U *LRUGDQL DV D ³FRPSHWHQW DQG                         $UJXHG-DQXDU\
DFFRPSOLVKHG SV\FKRORJLVW´  *RQ]DOH>V@ Y 1DW¶O %G RI
0HGLFDO ([DPLQHUV  ) 6XSS G   (' 0LFK                    'HFLGHGDQG)LOHG$XJXVW

                                                                          %HIRUH1(/62168+5+(,15,&+DQG*,/0$1
   ,ZRXOGWKHUHIRUHYDFDWHWKHRUGHURIWKHGLVWULFWFRXUWDQG                            &LUFXLW-XGJHV
UHPDQGWKLVFDVHIRUIXUWKHUSURFHHGLQJV7KHGLVWULFWFRXUW
FRXOGDOORZVXSSOHPHQWDOEULHILQJRULQWKHH[HUFLVHRILWV                                BBBBBBBBBBBBBBBBB
GLVFUHWLRQWKHWDNLQJRIDGGLWLRQDOHYLGHQFHRQWKHVXEMHFWRI
ZKHWKHU*RQ]DOHVLVOLNHO\WRVXFFHHGRQWKHPHULWVDQGWKHQ                                  &2816(/
LI QHFHVVDU\ DGGUHVV WKH RWKHU IDFWRUV WKDW DUH UHOHYDQW LQ
GHWHUPLQLQJZKHWKHULQMXQFWLYHUHOLHIVKRXOGEHJUDQWHG                $5*8('5LFKDUG-/DQGDX'*266(77$QQ
                                                                        $UERU0LFKLJDQIRU$SSHOODQW5R\&+D\HV,,,+$ ),50 &KDUOHYRL[ 0LFKLJDQ IRU $SSHOOHH
                                                                        21%5,()5LFKDUG-/DQGDX'*266(77$QQ
                                                                        $UERU 0LFKLJDQ IRU $SSHOODQW  5R\ & +D\HV 5R\ &
    *RQ]DOHVY1DWLRQDO%RDUG                   1R      1R                  *RQ]DOHVY1DWLRQDO%RDUG          
     RI0HGLFDO([DPLQHUV                                                                           RI0HGLFDO([DPLQHUV

+D\HV,,,+$/$:),50&KDUOHYRL[0LFKLJDQIRU                7KHUHPLJKWZHOOKDYHEHHQRWKHUUHDVRQVZK\*RQ]DOHV
$SSHOOHH                                                          ZDVQRWOLNHO\WRVXFFHHGRQWKHPHULWV,QGHHGWKHUHPLJKW
                                                                   KDYHEHHQUHDVRQVZHLJKLQJDJDLQVWJUDQWLQJLQMXQFWLYHUHOLHI
  68+5+(,15,&+-GHOLYHUHGWKHRSLQLRQRIWKHFRXUWLQ         HYHQLI*RQ]DOHVKDGHVWDEOLVKHGDOLNHOLKRRGRIVXFFHVVRQ
ZKLFK 1(/621 - MRLQHG  *,/0$1 - SS          WKHPHULWV%XWWKHGLVWULFWFRXUW¶VGHFLVLRQWRGHQ\LQMXQFWLYH
GHOLYHUHGDVHSDUDWHGLVVHQWLQJRSLQLRQ                           UHOLHIZDVEDVHGRQLWVILQGLQJWKDW*RQ]DOHVGLGQRWKDYHDQ\
                                                                   GLVDELOLW\ZLWKLQWKHPHDQLQJRIWKH$'$DQGWKXVKDGQR
                    BBBBBBBBBBBBBBBBB                              FKDQFHRIVXFFHVVRQWKHPHULWVDQGWKDWILQGLQJRQWKHEDVLV
                                                                   RIWKHUHFRUGEHIRUHXVDSSHDUVWRPHWRKDYHEHHQFOHDUO\
                        23,1,21                                    HUURQHRXV
                    BBBBBBBBBBBBBBBBB
                                                                                                   ,,,
   68+5+(,15,&+ &LUFXLW -XGJH  3ODLQWLII 0LFKDHO
*RQ]DOHV ³*RQ]DOHV´ RU ³3ODLQWLII´ DSSHDOV WKH GLVWULFW      ,DOVRGLVDJUHHZLWKWKHPDMRULW\¶VVWDWHPHQWWKDW*RQ]DOHV
FRXUW¶VGHQLDORIKLVUHTXHVWIRUSUHOLPLQDU\LQMXQFWLYHUHOLHI    GRHV QRW ³ILW ZLWKLQ &RQJUHVV¶V YLVLRQ RI WKH GLVDEOHG
XQGHUWKH$PHULFDQVZLWK'LVDELOLWLHV$FW86&       SRSXODWLRQ´0DM2SDW$OWKRXJKLWLVLQGLVSXWDEOHWKDW
HWVHT³$'$´3ODLQWLIIUHTXHVWHGWKDW'HIHQGDQW1DWLRQDO     ³>S@HUVRQVZLWKPLQRUWULYLDOLPSDLUPHQWVVXFKDVDVLPSOH
%RDUGRI0HGLFDO([DPLQHUV³1%0(´RU³'HIHQGDQW´EH              LQIHFWHG ILQJHU DUH QRW LPSDLUHG LQ D PDMRU OLIH DFWLYLW\´
RUGHUHGWRDOORZKLPH[WHQGHGWLPHWRWDNHWKH8QLWHG6WDWHV       0DM 2S DW  , GR QRW XQGHUVWDQG KRZ WKH UHDGLQJ
0HGLFDO /LFHQVLQJ ([DPLQDWLRQ 6WHS  ³6WHS                 LPSDLUPHQW GHVFULEHG E\ *RQ]DOHV DQG 'U *LRUGDQL FDQ
([DPLQDWLRQ´EHFDXVHRIDQDOOHJHGGLVDELOLW\                   UHDVRQDEO\EHFRPSDUHGWRDQLQIHFWHGILQJHU
                    ,%$&.*5281'                                   )LQDOO\ , GLVDJUHH ZLWK WKH PDMRULW\¶V DVVHUWLRQ WKDW
                                                                   UHFRJQL]LQJVHULRXVUHDGLQJLPSDLUPHQWVRIWKHVRUWGHVFULEHG
   ,QDIWHUVXFFHVVIXOO\FRPSOHWLQJWZR\HDUVRIPHGLFDO     E\ *RQ]DOHV DV ³GLVDELOLWLHV´ ZRXOG VWUHWFK WKH $'$ ZHOO
VFKRRO DW WKH 8QLYHUVLW\ RI 0LFKLJDQ 0HGLFDO 6FKRRO         EH\RQGLWV LQWHQGHGSXUSRVH&RQJUHVVDQWLFLSDWHGWKDWLWV
³8006´*RQ]DOHVDSSOLHGWRWDNHWKH6WHS([DPLQDWLRQ          GHILQLWLRQRI³DQLQGLYLGXDOZLWKDGLVDELOLW\´ZRXOGDSSO\WR
D SUHUHTXLVLWHWRSURFHHGLQJZLWKWKHWKLUG\HDURIPHGLFDO       ³VRPH  $PHULFDQV´   86&  D
VFKRRO7KH6WHS([DPLQDWLRQLVWKHILUVWRIWKUHH8QLWHG       )RUW\WKUHHPLOOLRQLVWRRVPDOODQXPEHUWRLQFOXGHDOORIWKH
6WDWHV0HGLFDO/LFHQVLQJ([DPLQDWLRQV³860/(´UHTXLUHG           SHRSOHLQWKH8QLWHG6WDWHVZKRUHTXLUHH\HJODVVHVRUFRQWDFW
IRUPHGLFDOOLFHQVXUHLQDOOVWDWHV7KH1%0(DGPLQLVWHUVWKH     OHQVHVWRVHHQRUPDOO\VHH6XWWRQ86DWREVHUYLQJ
860/(                                                             WKDWFRXQWLQJSHUVRQVZKRFDQVHHQRUPDOO\ZLWKFRUUHFWLYH
                                                                   OHQVHV DV ³GLVDEOHG´ ZRXOG GULYH WKH WRWDO RI ³GLVDEOHG´
   %HIRUHWDNLQJWKH6WHS([DPLQDWLRQRQ-XQH        SHUVRQVZHOORYHURQHKXQGUHGPLOOLRQDIDUJUHDWHUQXPEHU
*RQ]DOHV DVVHUWHG D OHDUQLQJ GLVDELOLW\ DQG UHTXHVWHG WKH   WKDQ&RQJUHVVLQWHQGHGEHFRYHUHGE\WKH$'$EXWIRUW\
1%0(WRDOORZKLPH[WHQGHGWLPHRQHDQGDKDOIWLPHVWKH          WKUHHPLOOLRQLVVWLOODYHU\ODUJHQXPEHU²ODUJHU,WKLQNWKDQ
VWDQGDUGWLPHRQWKHH[DPLQDWLRQ+HVXSSRUWHGKLVUHTXHVW       WKHPDMRULW\LVZLOOLQJWRUHFRJQL]H
IRUWHVWDFFRPPRGDWLRQVZKLFKZDVHQGRUVHGE\8006
ZLWK D SV\FKRORJLFDO HYDOXDWLRQ ZKLFK *RUGRQ / 8OUH\
    *RQ]DOHVY1DWLRQDO%RDUG                    1R       1R                     *RQ]DOHVY1DWLRQDO%RDUG              
      RI0HGLFDO([DPLQHUV                                                                                RI0HGLFDO([DPLQHUV

WHVWLPRQ\DVZHOODVWKDWRI'U*LRUGDQLWRWKHHIIHFWWKDW        ³8OUH\´3K'SUHSDUHGLQZKHQ*RQ]DOHVZDVDQ
*RQ]DOHV LV D PHPEHU RI WKH PLQRULW\ RI LQGLYLGXDOV ZLWK     XQGHUJUDGXDWHVWXGHQWDWWKH8QLYHUVLW\RI&DOLIRUQLDDW'DYLV
VWURQJFRJQLWLYHDELOLW\EXWZLWKYHU\ZHDNUHDGLQJDELOLW\         ³8&'´
  )XUWKHUPRUH'U/LWFKIRUG¶VWHVWLPRQ\GLGOLWWOHWRVXSSRUW          ,Q  8OUH\ LQWHUYLHZHG *RQ]DOHV DQG UHSRUWHG WKDW
WKH1%0(¶VFODLPWKDW*RQ]DOHVGRHVQRWKDYHDOHDUQLQJ               *RQ]DOHV¶VPDLQFRQFHUQZDVORZVFRUHVRQPXOWLSOHFKRLFH
GLVDELOLW\5DWKHU'U/LWFKIRUGWHVWLILHGWKDWWKHUHVXOWVRIWKH   WHVWV HVSHFLDOO\ WKH 0HGLFDO &ROOHJH $SWLWXGH 7HVW
WHVWVDGPLQLVWHUHGE\'U*LRUGDQLVXSSRUWHGDILQGLQJRID           ³0&$7´  ,Q DGGLWLRQ WR WKH LQWHUYLHZ 8OUH\ EDVHG KLV
ZULWLQJGLVRUGHU²DOWKRXJKKHGRXEWHGWKDWKDYLQJDZULWLQJ            HYDOXDWLRQ RI *RQ]DOHV RQ D EDWWHU\ RI WHVWV   :HFKVOHU
GLVRUGHUZRXOGKLQGHURQH¶VSHUIRUPDQFHRQWKH6WHSH[DP           $GXOW,QWHOOLJHQFH6FDOH5HYLVHG:LGH5DQJH$FKLHYH
'U/LWFKIRUGQHYHUWKHOHVVIRUWKULJKWO\FRQFHGHGWKDWQHLWKHU         7HVW  5HYLVHG /HYHO ,,  /HDUQLQJ (IILFLHQF\ 7HVW QG
KHQRUWKH1%0(KDGHYHUFRQGXFWHGDQ\VRUWRIHPSLULFDO              (GLWLRQ  1HOVRQ'HQQ\ 5HDGLQJ 7HVW )RUP (         8OUH\
VWXG\WRGHWHUPLQHZKHWKHUZULWLQJGLVDELOLWLHVKDYHDQ\HIIHFW       GLDJQRVHG*RQ]DOHVDVKDYLQJDOHDUQLQJGLVDELOLW\8OUH\
RQKRZRQHSHUIRUPVRQWKH1%0(¶VH[DPLQDWLRQV                     FRQFOXGHGWKDW*RQ]DOHV³VKRZHGVLJQLILFDQWGLIILFXOW\ZLWK
                                                                      WKHDXGLWRU\VHTXHQWLDOSURFHVVLQJRILQIRUPDWLRQDVVHHQE\
   7KHTXHVWLRQRIZKHWKHUDFHUWDLQIRUPRIDFFRPPRGDWLRQ            KLVSHUIRUPDQFHRQWKHDULWKPHWLFDQGGLJLWVSDQWHVWDVZHOO
LHPRUHWHVWLQJWLPHLVUHTXLUHGRUDSSURSULDWHIRUDJLYHQ      DV RQ ERWK WKH YLVXDO DQG DXGLWRU\ PHPRU\ WHVWV IRU WKH
GLVDELOLW\ LV D TXHVWLRQ HQWLUHO\ VHSDUDWH IURP ZKHWKHU WKH   /HDUQLQJ(IILFLHQF\([DP´8OUH\IRXQGLWDSSURSULDWHWKDW
LQGLYLGXDOKDVD³GLVDELOLW\´LQWKHILUVWSODFH6HH6KHSOHUY     *RQ]DOHVEHJLYHQPRUHWLPHIRUVWDQGDUGL]HGWHVWLQJ
1RUWKZHVW2KLR'HYHORSPHQWDO&WU1R:/               DQGKHVXJJHVWHGWKDW*RQ]DOHVUHFRUGOHFWXUHVDQGUHYLHZ
DWWK&LU)HEXQSXEOLVKHG*LOPDQ          ZULWWHQOHFWXUHQRWHV
- GLVVHQWLQJ REVHUYLQJ WKDW WKH TXHVWLRQ RI ZKHWKHU WKH
SODLQWLII LQ DQ $'$ FDVH KDV D GLVDELOLW\ VKRXOG EH NHSW      8OUH\DOVRIRXQGWKDWRQWKH:HFKVOHU6FDOH*RQ]DOHV¶V
DQDO\WLFDOO\VHSDUDWHIURPRWKHUTXHVWLRQVVXFKDVZKHWKHU           YHUEDO DQGSHUIRUPDQFHVNLOOVUDQJHG³IURPWKHDYHUDJHWR
FHUWDLQSURSRVHGDFFRPPRGDWLRQVDUHUHTXLUHGE\WKH$'$             VXSHULRUUDQJHZLWKYHUEDO,4SHUIRUPDQFH,4DQG
'DYLGVRQY0LGHOIRUW&OLQLF/WG)GWK
&LU  VDPH 0DWWKHZ 'LOOHU -XGLFLDO %DFNODVK WKH
$'$DQGWKH&LYLO5LJKWV0RGHO%(5.(/(< - (03 	
/$% / ±FULWLFL]LQJMXGLFLDORSLQLRQVWKDW          
GHQ\UHOLHIXQGHUWKH$'$DIWHUEHQGLQJRYHUEDFNZDUGVWR                  8OUH\ LV DQ $VVRFLDWH &OLQLFDO 3URIHVVRU RI 3V\FKRORJ\ DW WKH 8&'

ILQGSODLQWLIIVQRWFRYHUHGE\WKHVWDWXWH³$IWHUDOODILQGLQJ        
WKDWDSHUVRQLVSURWHFWHGE\WKH$'$RQO\OHDGVWRWKHFHQWUDO             Ulrey wrote that the pattern of errors on Gonzales’s tests "strongly
TXHVWLRQ RI ZKHWKHU WKH >GHIHQGDQW@ KDV LPSURSHUO\              suggests an underlying processing disorder"; that "[b]oth Michael’s
GLVFULPLQDWHG DJDLQVW WKH LQGLYLGXDO´  ,Q YLHZ RI WKH      problems with the sequential processing of information visually and
                                                                      auditorily as well as discrepancies between his cognitive level and his
FRQFHVVLRQ E\ 'U /LWFKIRUG ZKRVH WHVWLPRQ\ WKH GLVWULFW      reading rate and reading comprehension suggest an underlying learning
FRXUWFUHGLWHGWKDWWKHUHVXOWVRIWKHWHVWVDGPLQLVWHUHGE\'U     disability related to slowness in language processing"; and that "the
*LRUGDQLVXSSRUWHGDILQGLQJRIDZULWLQJGLVRUGHUWKHGLVWULFW      pattern of cognitive skills as well as his ability to improve his
FRXUW¶VFRQFOXVLRQWKDW*RQ]DOHVGLGQRWKDYHDQ\GLVDELOLW\          performance significantly with increasing 50% time document both his
IRUWKHSXUSRVHVRIWKH$'$DSSHDUVXQWHQDEOH                        learning disability and the need for the accommodation of increased time
                                                                      for tests."
       *RQ]DOHVY1DWLRQDO%RDUG                         1R        1R                  *RQ]DOHVY1DWLRQDO%RDUG          
        RI0HGLFDO([DPLQHUV                                                                                   RI0HGLFDO([DPLQHUV

IXOO VFDOH ,4 ´  8OUH\ FRQFOXGHG WKDW *RQ]DOHV KDV              RI.XPKR7LUH&RDQG'DXEHUWDQGGHVHUYHVWREHFUHGLWHG
³VLJQLILFDQWVWUHQJWKVERWKLQYHUEDOFRQFHSWXDODELOLW\DVZHOO              6HH(NRWHN6LWH353&RPPLWWHHY6HOI)6XSSG
DVSHUFHSWXDORUJDQL]DWLRQ´                                                   Q ' 8WDK  FRQFOXGLQJ WKDW GLVWULFW FRXUWV
                                                                              SUHVLGLQJ RYHU EHQFK WULDOV FDQ GHFLGH TXHVWLRQV RI
  8&'KDGDUUDQJHGDFFRPPRGDWLRQVIRU*RQ]DOHVGXULQJ                         DGPLVVLELOLW\ DQG UHOLDELOLW\ DIWHU WKH SURIIHUHG HYLGHQFH LV
KLVWKLUGDQGIRXUWK\HDUVRIVWXG\EDVHGRQ8OUH\¶VUHSRUW                  SUHVHQWHGDWWULDO%UDGOH\Y%URZQ)6XSS
$OVR RQ WKH EDVLV RI 8OUH\¶V UHSRUW WKH 8006  SURYLGHG             1',QGJUDQWLQJDPRWLRQLQOLPLQHWRH[FOXGHXQUHOLDEOH
*RQ]DOHV ZLWK EDVLFDOO\ WKH VDPH DFFRPPRGDWLRQV KH                      H[SHUWHYLGHQFHIROORZLQJWKHFRPSOHWLRQRIDEHQFKWULDO
UHFHLYHGGXULQJKLVWKLUGDQGIRXUWK\HDUVDW8&'H[WHQGHG                   DII¶G)GWK&LU%\IDLOLQJWRFRQGXFWD
WLPHRQWHVWVDVVLVWDQFHZLWKQRWHWDNLQJDQGSHUPLVVLRQWR                 'DXEHUWDQDO\VLVDVWR'U)ODQDJDQ¶VWHVWLPRQ\WKHGLVWULFW
WDSHFODVVURRPOHFWXUHV8006DOORZHG*RQ]DOHVGRXEOH                        FRXUW¶VFRQFOXVRU\VWDWHPHQWWKDWLWIRXQGWKHWHVWLPRQ\RI'U
WLPHRQH[DPLQDWLRQV                                                         )ODQDJDQ³PRUHSHUVXDVLYH´WKDQWKDWRI'U*LRUGDQLGRHV
                                                                              QRWFRQVWLWXWHVXFKDQDQDO\VLVWKHGLVWULFWFRXUWHIIHFWLYHO\
  7KH1%0(UHIHUUHG*RQ]DOHV¶VUHTXHVWDQGGRFXPHQWDWLRQ                      WHUPLQDWHG*RQ]DOHV¶VFDVHRQWKHPHULWVZLWKRXWHPSOR\LQJ
IRUH[WHQGHGWLPHRQWKH-XQH6WHS([DPLQDWLRQWR                      WKHHYLGHQWLDU\VDIHJXDUGVWKDWGLVWULFWFRXUWVDUHUHTXLUHGWR
'DZQ )ODQDJDQ    3K' DQ H[SHUW LQ WKH ILHOG RI OHDUQLQJ          DSSO\ ZKHQ JHQXLQH LVVXHV RI PDWHULDO IDFW DUH LQ
GLVDELOLWLHV)ODQDJDQRSLQHGWKDW*RQ]DOHVGRHVQRWKDYHD                 GLVSXWH²LHDWDKHDULQJRUWULDO
OHDUQLQJGLVDELOLW\LQUHDGLQJDQGWKDWWKHGDWDLQWKHDUHDRI
ZULWWHQODQJXDJHLVLQVXIILFLHQWWRGLDJQRVHDZULWWHQODQJXDJH                 ,QDQ\HYHQW'U)ODQDJDQ¶VH[FOXVLYHUHOLDQFHRQWKHWHVW
GLVRUGHU7KH1%0(GHQLHG*RQ]DOHV¶VUHTXHVWIRUH[WHQGHG                    UHVXOWVDQGUHSRUWVRI'UV8OUH\DQG*LRUGDQLLVWURXEOHVRPH
                                                                              6KHUHDVRQHGWKDWEHFDXVH*RQ]DOHVSHUIRUPHGZHOORQWHVWV
                                                                              WKDWPHDVXUHGKLVFRJQLWLYHVNLOOVDQGEHFDXVHLQGLYLGXDOV¶
                                                                              FRJQLWLYH SURFHVVHV DUH ³WKH EHVW SUHGLFWRUV RI UHDGLQJ
                                                                             DFKLHYHPHQW´*RQ]DOHV¶VUHDGLQJDFKLHYHPHQW³RXJKWWREH
      Ulrey reported that on the verbal test Gonzales revealed "significant
strength in verbal conceptual ability on the vocabulary, comprehension        ZLWKLQWKHDYHUDJHRUEHWWHUUDQJHRIDELOLW\´,DPXQDEOHWR
and similarities verbal tests." He showed "excellent judgement and            DFFHSWWKLVUHDVRQLQJ
abstract reasoning on both comprehension and similarities." On the
performance test, he exhibited "significant strength in perceptual               &RUUHODWLRQ LV WKH SUREDELOLW\ WKDW WZR IDFWRUV VXFK DV
organization as seen on both block design and object assembly," and he        FRJQLWLYH DELOLW\ DQG UHDGLQJ DELOLW\ ZLOO DFFRPSDQ\ HDFK
demonstrated "effective problem solving strategies on both block design       RWKHU$VWURQJSRVLWLYHFRUUHODWLRQEHWZHHQFRJQLWLYHDELOLW\
and object assembly where he was able to solve even the most abstract         DQG UHDGLQJDELOLW\ZRXOGPHDQWKDWJLYHQDODUJHHQRXJK
designs with a high level of efficiency." On the achievement test, he had     VDPSOHRISHRSOHZLWKVWURQJFRJQLWLYHDELOLW\DSUHGLFWDEO\
a "reading decoding standard score of 114, equivalent to the 82nd
percentile and a written language or spelling standard score of 102,          ODUJHSHUFHQWDJHZRXOGDOVRKDYHVWURQJUHDGLQJDELOLW\%XW
equivalent to the 58th percentile. Performance on the arithmetic              *RQ]DOHVLVDSHUVRQQRWDVDPSOH'U)ODQDJDQ¶VIDLOXUHWR
calculation with standard time resulted in a score of 108 equivalent to the   H[DPLQHRUHYHQPHHWZLWK*RQ]DOHVOHDYHVKHUVWXFNZLWK
70th percentile and with 50% more time improved his performance to a          UHO\LQJRQWKHDUJXPHQWWKDW*RQ]DOHV¶VUHDGLQJDELOLW\RXJKW
standard score of 138, equivalent to the 98th percentile."                    WR EH JRRG EHFDXVH PRVW SHRSOH ZLWK FRJQLWLYH DELOLW\ DV
    
                                                                              VWURQJ DV *RQ]DOHV¶V DOVR KDYH JRRG UHDGLQJ DELOLW\  7KLV
     )ODQDJDQ LV D PHPEHU RI WKH $PHULFDQ 3V\FKRORJLFDO $VVRFLDWLRQ           UHDVRQLQJFRQIOLFWVZLWKDQGOHDYHVXQH[SODLQHG*RQ]DOHV¶V
DQG WKH 1DWLRQDO $VVRFLDWLRQ RI 6FKRRO 3V\FKRORJLVWV
    *RQ]DOHVY1DWLRQDO%RDUG                       1R       1R                         *RQ]DOHVY1DWLRQDO%RDUG                 
      RI0HGLFDO([DPLQHUV                                                                                       RI0HGLFDO([DPLQHUV

  'U )ODQDJDQ DOVR QHYHU UHYLHZHG *RQ]DOHV¶V VHFRQG RU           WLPH VWDWLQJ KLV LPSDLUPHQW GLG QRW VLJQLILFDQWO\ LPSDLU D
WKLUG DSSOLFDWLRQV IRU WHVWLQJ DFFRPPRGDWLRQV ZKLOH WKRVH          PDMRUOLIHDFWLYLW\ZLWKLQWKHIUDPHZRUNRIWKH$'$
DSSOLFDWLRQVZHUHDFWXDOO\SHQGLQJEHIRUHWKH1%0(HYHQ
WKRXJKWKHVXEMHFWRIWKHSUHVHQWOLWLJDWLRQZDV*RQ]DOHV¶V                ,Q-XQHZKHQ*RQ]DOHVWRRNWKH6WHS([DPLQDWLRQ
WKLUGDSSOLFDWLRQIRUDFFRPPRGDWLRQV5DWKHUVKHUHYLHZHG              ZLWKRXWDFFRPPRGDWLRQVKHIDLOHGWKHH[DPLQDWLRQ
WKHPRQO\IRUWKHSXUSRVHRIWHVWLI\LQJRQWKH1%0(¶VEHKDOI
LQ WKH SUHVHQW FDVH  *RQ]DOHV¶V DWWRUQH\ LQ IDFW PDGH D        )ROORZLQJLWVXVXDOSUDFWLFHWKH8006DOORZHG*RQ]DOHV
PRWLRQ LQ OLPLQH WR OLPLW 'U )ODQDJDQ¶V WHVWLPRQ\ WR WKH       WREHJLQKLVWKLUG\HDUFOLQLFDOURWDWLRQVEHIRUHKHOHDUQHGWKH
VXEMHFWRIKHULQLWLDOUHSRUWLQZKLFKVKHFULWLFL]HG'U8OUH\¶V        UHVXOWVRIKLV-XQH6WHS([DPLQDWLRQ:KHQ*RQ]DOHV
UHSRUW  7KH GLVWULFW FRXUW GHQLHG WKH PRWLRQ VWDWLQJ WKDW     OHDUQHGWKDWKHKDGIDLOHGWKHH[DPLQDWLRQKHKDGFRPSOHWHG
³>W@KLVLVPHUHO\DKHDULQJQRWDWULDO´                        RQHPRQWKRIDWKUHHPRQWKVXUJLFDOURWDWLRQ*RQ]DOHVFKRVH
                                                                         WR WDNH D OHDYH RI DEVHQFH WR SUHSDUH WR UHWDNH WKH 6WHS 
   $FWXDOO\EHFDXVHWKH³SUHOLPLQDU\´LQMXQFWLYHUHOLHIWKDW            ([DPLQDWLRQ
WKH GLVWULFW FRXUW GHQLHG ZDV WKH OLRQ¶V VKDUH RI WKH UHOLHI
*RQ]DOHVZDVVHHNLQJLQWKLVDFWLRQ,EHOLHYHWKDWWKHGLVWULFW           %HIRUH VXEPLWWLQJ D UHTXHVW IRU H[WHQGHG WLPH RQ WKH
FRXUWVKRXOGKDYHFRQVLGHUHGPRUHFDUHIXOO\ZKDWHYLGHQFH                2FWREHU6WHS([DPLQDWLRQ*RQ]DOHVFRQVXOWHG%UXQR
ZRXOG KDYH EHHQ FRQVLGHUHG FRPSHWHQW DQG DGPLVVLEOH DW            *LRUGDQL³*LRUGDQL´3K'*LRUGDQLGLDJQRVHG*RQ]DOHV
WULDO6HH$&+$5/(6 $/$1 :5,*+7 $57+85 5 0,//(5                    DVKDYLQJDOHDUQLQJGLVDELOLW\*LRUGDQLEDVHGKLVGLDJQRVLV
	 0$5< .$< .$1( )('(5$/ 35$&7,&( $1' 352&('85(                          RQ*RQ]DOHV¶VKLVWRU\DQGRQIRUPDOWHVWLQJDQGFRQFOXGHG
SG&LU	6XSSQRWLQJWKDWZKHQ             WKDW*RQ]DOHVPHWWKHFULWHULDIRU5HDGLQJ'LVRUGHU
WKH GLVWULFW FRXUW FRQVROLGDWHV WKH PRWLRQ IRU SUHOLPLQDU\        DQG IRU 'LVRUGHU RI :ULWWHQ ([SUHVVLRQ   *LRUGDQL
LQMXQFWLYHUHOLHIZLWKWKHWULDORQWKHPHULWV³LQJHQHUDOWKH          DOVR IRXQG VWUHQJWKV LQ *RQ]DOHV¶V DELOLWLHV  *LRUGDQL
HYLGHQWLDU\UXOHVDSSOLFDEOHWRWULDOVKRXOGJRYHUQGXULQJD
FRQVROLGDWHGKHDULQJ´EHFDXVHWKHKHDULQJ³UHDOO\LVDWULDORQ
WKHPHULWV´                                                              
                                                                                 *LRUGDQL LV DQ $VVRFLDWH 3URIHVVRU RI 3V\FKRORJ\ LQ 3V\FKLDWU\

   $OWKRXJKLWDSSHDUVGRXEWIXOWKDWSULYDWHSODLQWLIIVVXLQJ            'LUHFWRU RI WKH 1HXURSV\FKRORJ\ &OLQLF DQG $VVRFLDWH 'LUHFWRU RI WKH

XQGHU7LWOH,,,RIWKH$'$DUHHQWLWOHGWRDMXU\WULDOVHH          1HXURSV\FKRORJ\ 'LYLVLRQ 8QLYHUVLW\ RI 0LFKLJDQ               *LRUGDQL LV QRW


86&DSSDUHQWO\DXWKRUL]LQJRQO\LQMXQFWLYHUHOLHI            ERDUG    FHUWLILHG
                                                                         $VVRFLDWLRQ
                                                                                              LQ   QHXURSV\FKRORJ\   E\   WKH   $PHULFDQ   3V\FKRORJLFDO


DQG DWWRUQH\¶V IHHV LQ 7LWOH ,,, VXLWV EURXJKW E\ SULYDWH
SODLQWLIIV$EERWWY%UDJGRQ)6XSS'0H                
                                                                              7KH      1HXURSV\FKRORJ\       'LYLVLRQ     DGPLQLVWHUHG     WKH   IROORZLQJ
VXJJHVWLQJWKDWWKHUHLVQRULJKWWRDWULDOE\MXU\LQ           DVVHVVPHQW SURFHGXUHV WR *RQ]DOHV :HFKVOHU $GXOW ,QWHOOLJHQFH 6FDOH 
SULYDWHSODLQWLIIV¶VXLWVXQGHU7LWOH,,,WKHGLVWULFWFRXUWLV        7KLUG (GLWLRQ :$,6,,, :RRGFRFN-RKQVRQ 7HVWV RI $FKLHYHPHQW 
VWLOOUHTXLUHGWRUHO\RQO\RQDGPLVVLEOHDQGUHOLDEOHH[SHUW            5HYLVHG :-5 :RRGFRFN 5HDGLQJ 0DVWHU\ 7HVWV ± 5HYLVHG )RUP *
WHVWLPRQ\HYHQZKLOHFRQGXFWLQJDEHQFKWULDO7KLVLVWUXH            :507518 1HOVRQ'HQQ\ 5HDGLQJ 7HVW 1' +DOVWHDG5HLWDQ
                                                                         1HXURSV\FKRORJLFDO 7HVW %DWWHU\ DQG $OOLHG 3URFHGXUHV :HFKVOHU
HYHQ WKRXJK GLVWULFW FRXUWV FRQGXFWLQJ EHQFK WULDOV KDYH          0HPRU\ 6FDOH ± 5HYLVHG :065 7HVW RI 9DULDEOHV RI $WWHQWLRQ
VXEVWDQWLDOIOH[LELOLW\LQDGPLWWLQJSURIIHUHGH[SHUWWHVWLPRQ\          729$ $WWHQWLRQDO &DSDFLW\ 7HVWV $&7 'LJLW 9LJLODQFH 7HVW
DWWKHIURQWHQGDQGWKHQGHFLGLQJIRUWKHPVHOYHVGXULQJWKH            0LQQHVRWD 0XOWLSKDVLF 3HUVRQDOLW\ ,QYHQWRU\ ± Z 003, 3DWLHQW
FRXUVHRIWULDOZKHWKHUWKHHYLGHQFHPHHWVWKHUHTXLUHPHQWV              +LVWRU\ ,QWHUYLHZ   7KH WHVWV ZHUH DGPLQLVWHUHG E\ /LVD 3URYRVW D
                                                                         0DVWHU¶V /HYHO OLFHQVH SV\FKRORJLVW
       *RQ]DOHVY1DWLRQDO%RDUG                        1R        1R                  *RQ]DOHVY1DWLRQDO%RDUG          
        RI0HGLFDO([DPLQHUV                                                                                  RI0HGLFDO([DPLQHUV

UHSRUWHGWKDW*RQ]DOHV³VFRUHGZLWKLQWKHDYHUDJHWRVXSHULRU                WRPDNLQJDFRPSHWHQWGLDJQRVLVRIDOHDUQLQJGLVDELOLW\6HH
UDQJHV´ RQ WKH LQWHOOLJHQFH WHVW ³ZLWK D PDUNHG GLIIHUHQFH           '60,9S[[LLL³7KHVSHFLILFGLDJQRVWLFFULWHULDLQFOXGHG
EHWZHHQWKH9HUEDODQG3HUIRUPDQFHVXEVFDOHVRISRLQWV                    LQ'60,9DUHPHDQWWRVHUYHDVJXLGHOLQHVWREHLQIRUPHGE\
9HUEDO,4    3HUIRUPDQFH,4 )XOO6FDOH,4                    FOLQLFDOMXGJPHQWDQGDUHQRWPHDQWWREHXVHGLQDFRRNERRN
´  *LRUGDQL FRPSDUHG *RQ]DOHV¶V UHDGLQJ VFRUHV WR               IDVKLRQ´,QRWKHUFRQWH[WVZHDFFRUGVXEVWDQWLDOGHIHUHQFH
WKRVHRIIRXUWK\HDUFROOHJHVWXGHQWVDQGWRFROOHJHJUDGXDWHV              WR WKH PHGLFDO RSLQLRQV RI WUHDWLQJ SK\VLFLDQV  6HH HJ
2Q UHDGLQJ FRPSUHKHQVLRQ WHVWV ZKHUH *RQ]DOHV¶V VFRUHV                 :DONHUY6HF¶\RI+HDOWK	+XPDQ6YFV)G
ZHUHFRPSDUHGWRWKRVHRIWKHJHQHUDOSRSXODWLRQ*LRUGDQL                   WK&LUVRFLDOVHFXULW\GLVDELOLW\EHQHILWVFDVH
UHSRUWHG WKDW *RQ]DOHV VFRUHG ZLWKLQ WKH DYHUDJH UDQJH               7KH VDPH VKRXOG EH WUXH IRU WKH RSLQLRQ RI DQ H[DPLQLQJ
1RQHWKHOHVV *LRUGDQL VXSSRUWHG WKH PHGLFDO VFKRRO¶V                    SV\FKRORJLVW ZKR KDV GLDJQRVHG D GLVRUGHU WKDW FDQQRW EH
GHFLVLRQWRJUDQW*RQ]DOHVH[WUDWLPHRQH[DPVDQGDGGLWLRQDO                UHOLDEO\GHWHFWHGWKURXJKWHVWVFRUHVDORQH
DFFRPPRGDWLRQVDQGUHFRPPHQGHGWKDW³WKLVDFFRPPRGDWLRQ
EHH[WHQGHGWRRWKHUVHWWLQJV´                                                'U)ODQDJDQFRQFHGHGWKDWVKHGLGQRWGLDJQRVH*RQ]DOHV
                                                                             6KH H[SODLQHG WKDW VKH LV DQ DFDGHPLFLDQ QRW D FOLQLFDO
  *RQ]DOHVSUHVHQWHG*LRUGDQL¶VUHSRUWZLWKKLVUHTXHVWIRU                  SV\FKRORJLVW FRPSHWHQW WR GLDJQRVH OHDUQLQJ GLVDELOLWLHV LQ
H[WHQGHGWLPHRQWKH2FWREHU6WHS([DPLQDWLRQ7KH                   VSHFLILFLQGLYLGXDOV,QVWHDGKHURSLQLRQZDVEDVHGVROHO\RQ
1%0(GLGQRWPHHWZLWKRULQWHUYLHZ*RQ]DOHV5DWKHULW                    VHFRQGJXHVVLQJWKHFRQFOXVLRQVUHDFKHGE\'UV8OUH\DQG
VHQWWKHGRFXPHQWDWLRQ*RQ]DOHVVXEPLWWHGZLWKKLVUHTXHVW                   *LRUGDQLZKRKDGH[DPLQHG*RQ]DOHV
IRU DFFRPPRGDWLRQV WR DQ H[SHUW LQ WKH ILHOG RI OHDUQLQJ
GLVDELOLWLHV *HRUJH /LWFKILHOG 3K'  ZKR UHYLHZHG WKH                ,Q SDUWLFXODU 'U )ODQDJDQ WHVWLILHG WKDW EDVHG RQ KHU
PDWHULDOV DQG LVVXHG D UHSRUW  $JDLQ WKH 1%0( GHQLHG              UHYLHZRIWKHGDWDVXEPLWWHGWRWKH1%0(E\'UV8OUH\DQG
                                                                             *LRUGDQL VKH FRXOG ILQG ³DEVROXWHO\ QR HYLGHQFH´ RI DQ
                                                                             LPSDLUPHQW  6KH DOVR WHVWLILHG KRZHYHU WKDW KHU
                                                                            PHWKRGRORJ\ IRU DVVHVVLQJ ZKHWKHU SHUVRQV KDYH OHDUQLQJ
       Giordani reported that Gonzales’s scores on the Wechsler subtests     GLVDELOLWLHVZDVRQO\D³WKHRUHWLFDOPRGHOWKDWKDVQRWEHHQ
ranged from "borderline impaired to superior." On academic achievement       VXEMHFWHGWRULJRURXVHPSLULFDODQDO\VLVIRUWKHSXUSRVHVRI
tests, Gonzales scored "within the above average to superior range" in
mathematics "when solving basic written calculations, though his
                                                                             GLDJQRVLVDQGWUHDWPHQW´7KLVOHDGVPHWRTXHVWLRQZKHWKHU
performance with word problems and related tasks fell somewhat lower         KHUWHVWLPRQ\ZRXOGVDWLVI\WKH³JDWHNHHSHU´UHTXLUHPHQWVRI
and in the average to above average ranges." In cognitive skills,            .XPKR 7LUH &R Y &DUPLFKDHO  86   DQG
Gonzales demonstrated excellent performance on a conceptual problem          'DXEHUWY0HUUHOO'RZ3KDUPDFHXWLFDOV,QF86
solving task requiring general mental flexibility and efficiently [sic] in      )XUWKHUPRUH WR WKH H[WHQW 'U )ODQDJDQ
adapting one’s responses based on feedback from the environment              FRQFOXGHGWKDWWKHUHZDVQRLQGLFDWLRQWKDW*RQ]DOHVKDGDQ\
(Category Test)."                                                            OHDUQLQJ GLVDELOLW\ WKDW FRQFOXVLRQ ZDV QRW VKDUHG E\ 'U
                                                                            /LWFKIRUGWKH1%0(¶VRWKHUH[SHUWZLWQHVV'U/LWFKIRUG
      /LWFKIRUG LV D FOLQLFDO SV\FKRORJLVW +H LV D GLSORPDW LQ FOLQLFDO     WHVWLILHG WKDW WKH UHVXOWV RI WKH WHVWV DGPLQLVWHUHG E\ 'U
SV\FKRORJ\ LQ WKH 6WDWH RI 1HZ  'U /LWFKIRUG LV DOVR DQ DSSURYHG
                                                                             *LRUGDQLVXSSRUWHGDILQGLQJRIDZULWLQJGLVRUGHUDOWKRXJK
QHXURSV\FKRORJLFDO H[DPLQHU ZKR SHUIRUPV FHUWDLQ FHUWLILFDWLRQ UHYLHZV       'U/LWFKIRUGRSLQHGWKDWKHGLGQRWEHOLHYHWKDWSHUIRUPDQFH
IRU WKH 2IILFH RI 'LVDELOLWLHV DW 1HZ  +H KROGV D 'LUHFWRUVKLS    RQWKH1%0(ZRXOGEHDIIHFWHGE\DZULWLQJGLVDELOLW\
RI 3V\FKRORJLFDO 6HUYLFHV LQ WKH 3V\FKRORJ\ 'HSDUWPHQW DW WKH 6WDWH
8QLYHUVLW\ RI 1HZ 
    *RQ]DOHVY1DWLRQDO%RDUG                       1R        1R                    *RQ]DOHVY1DWLRQDO%RDUG            
      RI0HGLFDO([DPLQHUV                                                                                   RI0HGLFDO([DPLQHUV

   ,QSODLQDOWKRXJKDGPLWWHGO\XQVFLHQWLILFWHUPV*RQ]DOHV¶V            *RQ]DOHV¶VUHTXHVWIRUDFFRPPRGDWLRQV,Q2FWREHU
FODLPLVWKDWWKHSDUWRIKLVEUDLQUHVSRQVLEOHIRUGHFRGLQJ              *RQ]DOHVWRRNWKHH[DPLQDWLRQZLWKRXWDFFRPPRGDWLRQVDQG
ZULWWHQ ODQJXDJH LV QRW ZLUHG WKH VDPH DV DQG IXQFWLRQV         IDLOHG
VXEVWDQWLDOO\ ZRUVH WKDQ WKDW RI WKH DYHUDJH SHUVRQ HYHQ
WKRXJKLQRWKHUUHVSHFWVKLVPHQWDOIDFXOWLHVDUHVLJQLILFDQWO\              *RQ]DOHVDSSOLHGWRWDNHWKH6WHS([DPLQDWLRQDWKLUG
EHWWHUWKDQDYHUDJH,IGHVSLWHWKLVIDXOW\³ZLULQJ´*RQ]DOHV          WLPHDQGGRFXPHQWHGKLVUHTXHVWIRUDFFRPPRGDWLRQV$WWKH
KDG EHHQ DEOH WR DGDSW VR WKDW KLV DELOLW\ WR UHDG ZDV         UHTXHVWRIWKH1%0(/LWFKILHOGUHYLHZHGWKHPDWHULDODQG
VXEVWDQWLDOO\QRZRUVHWKDQWKDWRIWKHDYHUDJHSHUVRQWKHQ              LVVXHG D UHSRUW  7KH 1%0( GHQLHG KLV UHTXHVW IRU
*RQ]DOHVZRXOGQRWEHFRQVLGHUHGWRKDYHDUHDGLQJGLVDELOLW\             DFFRPPRGDWLRQV
XQGHU .LUNLQJEXUJ¶V UDWLRQDOH  %XW WKDW LV QRW *RQ]DOHV¶V
FODLP  5DWKHU *RQ]DOHV KDV DVVHUWHG WKDW GHVSLWH KLV EHVW        %HIRUHWDNLQJWKH6WHS([DPLQDWLRQDWKLUGWLPHZLWKRXW
HIIRUWVWRZRUNDURXQGKLVSUREOHPKHLVVWLOOQRWDEOHWRUHDG          DFFRPPRGDWLRQV *RQ]DOHV ILOHG DQ DFWLRQ LQ IHGHUDO FRXUW
QHDUO\DVZHOODVWKHDYHUDJHSHUVRQ,GRQRWEHOLHYHWKDW              XQGHUWKH$'$DOOHJLQJWKDWWKH1%0(LOOHJDOO\UHIXVHGWR
ZRUNLQJDURXQGDUHDGLQJLPSDLUPHQWE\SXUVXLQJVWUDWHJLHV                DFFRPPRGDWH KLV GLVDELOLW\ E\ IDLOLQJ WR SURYLGH KLP ZLWK
LQVFKRROWKDWPLQLPL]HWKHQHFHVVLW\IRUUHDGLQJLVWKHW\SHRI          DGGLWLRQDOWLPHWRWDNHWKH860/(6WHS*RQ]DOH]VRXJKW
VHOIDFFRPPRGDWLRQ WKH 6XSUHPH &RXUW KDG LQ PLQG LQ                LQWHU DOLD LQMXQFWLYH UHOLHI UHTXLULQJ WKH 1%0(  WR DOORZ
0XUSK\6XWWRQRU.LUNLQJEXUJ                                          H[WHQGHGWLPHRQWKH6WHS([DPLQDWLRQ

                                  ,,                                        $IWHU D IRXUGD\ HYLGHQWLDU\ KHDULQJ WKH GLVWULFW FRXUW
                                                                          GHQLHG*RQ]DOHV¶VUHTXHVWIRULQMXQFWLYHUHOLHIILQGLQJWKDW
  ,QDGGLWLRQWKHGLVWULFWFRXUW¶VFRQFOXVLRQWKDW*RQ]DOHV              WKHUH ZDV QR VXEVWDQWLDO OLNHOLKRRG WKDW *RQ]DOHV ZRXOG
KDG QR VXEVWDQWLDO OLNHOLKRRG RI VXFFHVV RQ WKH PHULWV LV        VXFFHHGRQKLV$'$FODLPEHFDXVH*RQ]DOHVLVQRWGLVDEOHG
VHULRXVO\ IODZHG EHFDXVH LW LV EDVHG RQ WKH ILQGLQJ WKDW         XQGHUWKH$'$7KHGLVWULFWFRXUWUHMHFWHG*RQ]DOHV¶VFODLP
*RQ]DOHVGRHVQRWKDYHDGLVDELOLW\ZLWKLQWKHPHDQLQJRIWKH             WKDWKHLVGLVDEOHGLQWKHPDMRUOLIHDFWLYLWLHVRIUHDGLQJDQG
$'$,GRQRWEHOLHYHWKDWWKLVILQGLQJLVVXSSRUWHGE\WKH              ZULWLQJ7KHGLVWULFWFRXUWFUHGLWHGWKH1%0(¶VH[SHUWVZKR
UHFRUGEHIRUHXV                                                         RSLQHGWKDW*RQ]DOHV³GRHVQRWKDYHDGRFXPHQWHGKLVWRU\RI
                                                                          DFDGHPLFDFKLHYHPHQWEHORZH[SHFWDWLRQVWKDWZRXOGVXSSRUW
  2I WKH H[SHUWV ZKR WHVWLILHG RU VXEPLWWHG UHSRUWV WR WKH       D GLDJQRVLV RI D OHDUQLQJ GLVDELOLW\´  %DVHG RQ WKHLU
GLVWULFWFRXUWWKHRQO\WZRZKRHYHUPHW*RQ]DOHVZHUH'UV              WHVWLPRQ\ WKH GLVWULFW FRXUW IRXQG WKDW ³3ODLQWLII¶V
8OUH\DQG*LRUGDQL7KH\ERWKFRQFOXGHGWKDWKHKDGDYHU\               SHUIRUPDQFHLQERWKUHDGLQJDQGZULWLQJWHVWVIHOOZLWKLQWKH
VLJQLILFDQWUHDGLQJGLVDELOLW\7KHRQO\H[SHUWZKRRSLQHG               DYHUDJHWRVXSHULRUUDQJHZKHQFRPSDUHGWRPRVWSHRSOH´
WKDW *RQ]DOHV GLG QRW KDYH D GLVDELOLW\ RU DW OHDVW KDG QRW   7KHGLVWULFWFRXUWDOVRKHOGWKDWKHZDVQRWGLVDEOHGLQWKH
VDWLVILHGKHUWKDWKHKDGDGLVDELOLW\ZDV'U)ODQDJDQOLIHDFWLYLW\RIZRUNLQJ
'U )ODQDJDQ QHYHU H[DPLQHG RU HYHQ PHW ZLWK *RQ]DOHV
HYHQWKRXJKXQGHUWKHJXLGHOLQHVVHWIRUWKE\WKH$PHULFDQ
3V\FKLDWULF,QVWLWXWH¶V'LDJQRVWLFDQG6WDWLVWLFDO0DQXDORI
0HQWDO'LVRUGHUV'60,9WKHGZKLFKWKH1%0(
DFFHSWV DV WKH DSSURSULDWH FULWHULD IRU GLDJQRVLQJ OHDUQLQJ            
                                                                               After the district court denied his request for injunctive relief,
GLVDELOLWLHVDQLQWHUYLHZRUFOLQLFDOH[DPLQDWLRQLVHVVHQWLDO           Gonzales took the Step 1 Examination a third time without
                                                                          accommodation and again failed.
     *RQ]DOHVY1DWLRQDO%RDUG                      1R       1R                   *RQ]DOHVY1DWLRQDO%RDUG          
      RI0HGLFDO([DPLQHUV                                                                                RI0HGLFDO([DPLQHUV

  *RQ]DOHVDSSHDOVDUJXLQJWKDWWKHGLVWULFWFRXUWHUUHGLQ            FRPSXWHU²EXWZLWKRXWDQ\IRUPDODFFRPPRGDWLRQIURPWKH
KROGLQJWKDWKHKDVQROLNHOLKRRGRIVXFFHVVRIHVWDEOLVKLQJ            VFKRRO²ZRXOGQRWEHFRQVLGHUHG³GLVDEOHG´IRUWKHSXUSRVHV
WKDWKHKDVDUHDGLQJGLVDELOLW\XQGHUWKH$'$6HFRQGKH             RI WKH $'$  6LPLODUO\ LI D VWXGHQW ZLWK VHYHUH UHDGLQJ
FODLPV WKDW WKH GLVWULFW FRXUW IDLOHG WR DGGUHVV KLV ZULWLQJ   GLIILFXOWLHV FDQ JHW UHDVRQDEO\ KLJK PDUNV LQ VFKRRO HYHQ
GLVDELOLW\7KLUG*RQ]DOHVIDXOWVWKHGLVWULFWFRXUW¶VKROGLQJ        WKRXJKLWWDNHVKLPWKUHHWLPHVDVORQJDVWKHDYHUDJHSHUVRQ
WKDWKHGRHVQRWKDYHDGLVDELOLW\WKDWDIIHFWVWKHPDMRUOLIH          WR UHDG WKH UHTXLUHG FRXUVH PDWHULDOV LW ZRXOG PDNH OLWWOH
DFWLYLW\RIZRUNLQJ                                                    VHQVHWRVD\WKDWKHGRHVQRWKDYHDGLVDELOLW\LQUHDGLQJ2QH
                                                                        PLJKWVD\WKDWKHLVRYHUFRPLQJKLVGLVDELOLW\DVIDUDVJHWWLQJ
                       ,,',6&866,21                                   JRRG JUDGHV LV FRQFHUQHG EXW KLV PHWKRG RU PDQQHU RI
                                                                        UHDGLQJZRXOGVWLOOEHVXEVWDQWLDOO\OLPLWHGDVFRPSDUHGWRWKH
                    $6WDQGDUGRI5HYLHZ                               DYHUDJHSHUVRQ
   7KH $'$ LQFOXGHV LQMXQFWLYH UHOLHI DV DQ DSSURSULDWH             ,UHFRJQL]HWKDWWKH6XSUHPH&RXUWLQLWVWULORJ\RI
UHPHG\ LQ GLVDELOLW\ GLVFULPLQDWLRQ  6HH  86&$            $'$FDVHV0XUSK\Y8QLWHG3DUFHO6HUYLFH,QF86
D:HVWLQFRUSRUDWLQJWKHSURYLVLRQVRI              6XWWRQY8QLWHG$LU/LQHV,QF86
7LWOH9,,RIWKH&LYLO5LJKWV$FWRI86&D           DQG$OEHUWVRQ¶V,QFY.LUNLQJEXUJ86
:HUHYLHZDGHQLDORIDSUHOLPLQDU\LQMXQFWLRQIRUDEXVH            EURDGO\ KHOG WKDW DQ LQGLYLGXDO¶V DELOLW\ WR VHOI
RIGLVFUHWLRQDQGDIIRUGJUHDWGHIHUHQFHWRWKHGLVWULFWFRXUW¶V        DFFRPPRGDWHRUVHOIFRUUHFWWKURXJKPHGLFDWLRQRUWUHDWPHQW
GHFLVLRQ6HH%OXH&URVV	%OXH6KLHOG0XWRI2KLRY%OXH            PXVWEHWDNHQLQWRDFFRXQWLQDVFHUWDLQLQJZKHWKHUWKDWSHUVRQ
&URVV DQG %OXH 6KLHOG $VV¶Q  )G   WK &LU      LV³GLVDEOHG´ZLWKLQWKHPHDQLQJRIWKH$'$7KH6XSUHPH
:HZLOOUHYHUVHDGLVWULFWFRXUW¶VGHQLDORILQMXQFWLYH         &RXUW WKXV KHOG WKDW D K\SHUWHQVLYH PHFKDQLF ZKRVH KLJK
UHOLHIRQO\LI³WKHGLVWULFWFRXUWUHOLHGXSRQFOHDUO\HUURQHRXV       EORRG SUHVVXUH ZDV FRQWUROOHG E\ PHGLFDWLRQ ZDV QRW
ILQGLQJV RI IDFW LPSURSHUO\ DSSOLHG WKH JRYHUQLQJ ODZ RU      GLVDEOHGVHH0XUSK\86DWDQGWKDWVHYHUHO\
XVHGDQHUURQHRXVOHJDOVWDQGDUG´,G                                 P\RSLFSURVSHFWLYHDLUOLQHSLORWVZKRVHH\HVLJKWZLWKJODVVHV
                                                                        ZDVQRUPDOZHUHDOVRQRWGLVDEOHGVHH6XWWRQ86DW
   'LVWULFWFRXUWVDVVHVVIRXUIDFWRUVLQDQDO\]LQJDSUHOLPLQDU\       
LQMXQFWLRQ LVVXH   ZKHWKHU WKH SODLQWLII KDV D VWURQJ
OLNHOLKRRG RI VXFFHHGLQJ RQ WKH PHULWV  ZKHWKHU WKH            1RWDEO\ WKH 6XSUHPH &RXUW DOVR KHOG WKDW D WUXFNGULYHU
SODLQWLIIZLOOVXIIHULUUHSDUDEOHLQMXU\DEVHQWWKHLQMXQFWLRQ         ZLWKDPEO\RSLDDQXQFRUUHFWDEOHFRQGLWLRQWKDWHVVHQWLDOO\
ZKHWKHULVVXLQJWKHLQMXQFWLRQZLOOFDXVHVXEVWDQWLDOKDUP          OHIWKLPZLWKVLJKWLQRQO\RQHH\HPLJKWQRWEH³GLVDEOHG´
WRRWKHUVDQGZKHWKHUWKHSXEOLFLQWHUHVWZLOOEHIXUWKHUHG        IRUWKHSXUSRVHVRIWKH$'$LIKLVEUDLQDQGERG\KDGDGDSWHG
E\WKHLVVXDQFHRIWKHLQMXQFWLRQ6HHLG$OWKRXJKQRRQH            VXIILFLHQWO\ VR WKDW KLV DELOLW\ WR VHH ZDV QRW VXEVWDQWLDOO\
IDFWRU LV FRQWUROOLQJ D ILQGLQJ WKDW WKHUH LV VLPSO\ QR       LPSDLUHG LQ FRPSDULVRQ WR WKH DYHUDJH SHUVRQ  6HH
OLNHOLKRRG RI VXFFHVV RQ WKH PHULWV LV XVXDOO\ IDWDO  6HH    .LUNLQJEXUJ86DW7KHPDMRULW\¶VDQDO\VLVLQ
0LFKLJDQ6WDWH$)/&,2Y0LOOHU)GWK             WKH SUHVHQW FDVH UHOLHV RQ .LUNLQJEXUJ UHDVRQLQJ WKDW
&LU                                                             *RQ]DOHV KDV OHDUQHG WR VHOIDFFRPPRGDWH LQ D VLPLODU
                                                                        IDVKLRQ,UHVSHFWIXOO\GLVDJUHH
    *RQ]DOHVY1DWLRQDO%RDUG                       1R       1R                    *RQ]DOHVY1DWLRQDO%RDUG            
      RI0HGLFDO([DPLQHUV                                                                                  RI0HGLFDO([DPLQHUV

³>5@HDGLQJLWVHOILVDPDMRUOLIHDFWLYLW\LQGHSHQGHQWRIWKH                                        %0HULWV
PDMRU OLIH DFWLYLW\ RI VHHLQJ´ EXW VHH +LOHPDQ Y &LW\ RI
'DOODV  )G   Q WK &LU  H[SUHVVLQJ         7LWOH ,,, RI WKH $'$ SURKLELWV GLVFULPLQDWLRQ DJDLQVW
GRXEWWKDWUHDGLQJLVD³PDMRUOLIHDFWLYLW\´IRUSXUSRVHVRIWKH        SHUVRQVZLWKGLVDELOLWLHVLQSURIHVVLRQDOH[DPLQDWLRQVVXFKDV
5HKDELOLWDWLRQ$FW                                                     WKH860/(6WHS
   *RQ]DOHV¶V UHDVRQDEO\ JRRG SHUIRUPDQFH LQ KLJK VFKRRO             $Q\ SHUVRQ WKDW RIIHUV H[DPLQDWLRQV    UHODWHG WR
DQGKLVILUVWWZR\HDUVRIFROOHJHGRHVQRWIRUHFORVHDILQGLQJ            DSSOLFDWLRQVOLFHQVLQJFHUWLILFDWLRQRUFUHGHQWLDOLQJIRU
WKDWKHKDVDUHDGLQJGLVDELOLW\&I$QGUHZ:HLV-XPSLQJWR                SURIHVVLRQDO RU WUDGH SXUSRVHV VKDOO RIIHU VXFK
&RQFOXVLRQVLQ³-XPSLQJWKH4XHXH´6% / 5'                  H[DPLQDWLRQV    LQ D SODFH DQG PDQQHU DFFHVVLEOH WR
ERRNUHYLHZREVHUYLQJWKDWOHDUQLQJGLVDEOHG                 SHUVRQVZLWKGLVDELOLWLHVRURIIHUDOWHUQDWLYHDFFHVVLEOH
VWXGHQWVRIWHQDUHFDXJKWLQD³&DWFK´VLWXDWLRQLQWKDW³LI            DUUDQJHPHQWVIRUVXFKLQGLYLGXDOV
ZHH[FHOLQVRPHWDVNVWKHQZHPXVWQRWSRVVHVVDGLVDELOLW\
EXW LI ZH IDLO LQ RWKHU DUHDV WKHQ ZH PXVW EH MXVW OD]\     86&$   :HVW   7KH '2- UHJXODWLRQV
FDUHOHVV RU LQDWWHQWLYH´  ,QGHHG *RQ]DOHV RIIHUHG D          SURYLGH WKDW DQ H[DPLQDWLRQ FRYHUHG E\ WKLV VHFWLRQ EH
SODXVLEOHH[SODQDWLRQIRUKRZKHZDVDEOHWRJHWJRRGJUDGHV             VHOHFWHG DQG DGPLQLVWHUHG WR DFFXUDWHO\ UHIOHFW WKH
ZLWKRXW IRUPDO DFFRPPRGDWLRQV GHVSLWH KDYLQJ D VHYHUH              LQGLYLGXDO¶VDSWLWXGH RU DFKLHYHPHQW OHYHO UDWKHU WKDQ KLV
UHDGLQJ GLVDELOLW\  +H WHVWLILHG WKDW KH UHFHLYHG YHU\          LPSDLUPHQW
VLJQLILFDQWLQIRUPDODFFRPPRGDWLRQVLQKLJKVFKRROHJKLV
WHDFKHUVSHUPLWWHGKLPWRUHGRXQVDWLVIDFWRU\DVVLJQPHQWVDQG              $FRYHUHGHQWLW\GLVFULPLQDWHVDJDLQVWDGLVDEOHGLQGLYLGXDO
WXUQLQXQWLPHGH[WUDFUHGLWSURMHFWV*RQ]DOHVDOVRWHVWLILHG         ZKHQLWIDLOVWRPDNH³UHDVRQDEOHDFFRPPRGDWLRQVWRNQRZQ
WKDWLQFROOHJHKHZDVDEOHWRJHWIDLUO\JRRGJUDGHVZLWKRXW            SK\VLFDORUPHQWDOOLPLWDWLRQV´86&E$
IRUPDODFFRPPRGDWLRQVVLPSO\E\HPSOR\LQJVWUDWHJLHVWKDW                7KHUHJXODWLRQVLPSOHPHQWLQJ7LWOH,,,RIWKH$'$IXUWKHU
DOORZHG KLP WR JHW E\ ZKLOH GRLQJ WKH EDUH PLQLPXP RI          FODULI\WKDWVXFKDFFRPPRGDWLRQV³PD\LQFOXGHFKDQJHVLQ
UHDGLQJIRUH[DPSOHE\WDSHUHFRUGLQJOHFWXUHVDQGKDYLQJ
KLV IULHQGV UHDG WKHLU OHFWXUH QRWHV WR KLP  ,I JHWWLQJ
UHDVRQDEO\JRRGJUDGHVZHUHWKHERWWRPOLQHWKHQ,ZRXOG
DJUHHWKDW*RQ]DOHVLVQRWGLVDEOHG*RQ]DOHVDIWHUDOOLV                
FOHDUO\QRWVXEVWDQWLDOO\ZRUVH RII WKDQWKHDYHUDJHSHUVRQ                  7KH UHOHYDQW LPSOHPHQWLQJ UHJXODWLRQ SURPXOJDWHG E\ WKH '2-

ZKHQLWFRPHVWRJHWWLQJUHDVRQDEO\JRRGJUDGHV                         XQGHU 7LWOH ,,, VWDWHV WKDW
                                                                             >$@Q H[DPLQDWLRQ FRYHUHG E\ WKLV VHFWLRQ PXVW DVVXUH WKDW L
                                                                             7KH H[DPLQDWLRQ LV VHOHFWHG DQG DGPLQLVWHUHG VR DV WR EHVW
   %XWDSHUVRQ¶VDELOLW\WRJHWJRRGJUDGHVLVQRWWKHERWWRP               HQVXUH WKDW ZKHQ WKH H[DPLQDWLRQ LV DGPLQLVWHUHG WR DQ
OLQH,ILWZHUHWKHQDVWXGHQW¶VDELOLW\WRDFKLHYHUHDVRQDEO\            LQGLYLGXDO ZLWK D GLVDELOLW\ WKDW LPSDLUV VHQVRU\ PDQXDO RU
KLJK PDUNV E\ ZKDWHYHU PHDQV ZLWKRXW IRUPDO                          VSHDNLQJ VNLOOV WKH H[DPLQDWLRQ UHVXOWV DFFXUDWHO\ UHIOHFW WKH
DFFRPPRGDWLRQV ZRXOG DV D SUDFWLFDO PDWWHU IRUHFORVH D              LQGLYLGXDO¶V DSWLWXGH RU DFKLHYHPHQW OHYHO RU ZKDWHYHU RWKHU
                                                                             IDFWRU WKH H[DPLQDWLRQ SXUSRUWV WR PHDVXUH UDWKHU WKDQ UHIOHFWLQJ
ILQGLQJWKDWKHKDVDUHDGLQJGLVDELOLW\²DFRQFOXVLRQWKDW,                 WKH LQGLYLGXDO¶V LPSDLUHG VHQVRU\ PDQXDO RU VSHDNLQJ VNLOOV
EHOLHYHLVLQFRUUHFW1RRQHIRUH[DPSOHZRXOGDUJXHWKDWD               H[FHSW ZKHUH WKRVH VNLOOV DUH WKH IDFWRUV WKDW WKH H[DPLQDWLRQ
EOLQGVWXGHQWZKRLVDEOHWRJHWJRRGJUDGHVLQFROOHJHZLWK                 SXUSRUWV WR PHDVXUH>@
WKHKHOSRIIULHQGVDQGDQDSSURSULDWHO\FRQILJXUHGSHUVRQDO
                                                                          &)5  EL 
    *RQ]DOHVY1DWLRQDO%RDUG                       1R       1R                  *RQ]DOHVY1DWLRQDO%RDUG        
      RI0HGLFDO([DPLQHUV                                                                                RI0HGLFDO([DPLQHUV

WKH OHQJWK RI WLPH SHUPLWWHG IRU FRPSOHWLRQ RI WKH                                    BBBBBBBBBBBBBBBBB
H[DPLQDWLRQ´&)5E
                                                                                                  ',66(17
  7KH1%0(GRHVQRWGLVSXWHWKDWLWLVD³FRYHUHGHQWLW\´                                     BBBBBBBBBBBBBBBBB
XQGHU6XEVHFWLRQ,,,RIWKH$'$7KH1%0(DOVRGRHVQRW
FRQWHVWLWVREOLJDWLRQWRSURYLGHUHDVRQDEOHDFFRPPRGDWLRQV                521$/' /(( *,/0$1 &LUFXLW -XGJH GLVVHQWLQJ
LQFOXGLQJ H[WUD WLPH WR WDNH WKH 6WHS  LI D SHUVRQ KDV D   *RQ]DOHVWHVWLILHGWKDWKHKDVJUHDWGLIILFXOW\UHDGLQJKLJKZD\
GLVDELOLW\  ,Q IDFW WKH 1%0(¶V RZQ SURFHGXUHV FOHDUO\          VLJQVZKLOHGULYLQJWKDWLQVWRUHVKHIHHOVFRPSHOOHGWRVLJQ
FRQWHPSODWHWKHDFFRPPRGDWLRQRILQGLYLGXDOVZLWKOHDUQLQJ               FUHGLWFDUGUHFHLSWVEOLQGO\EHFDXVHUHDGLQJWKHPZRXOGWDNH
GLVDELOLWLHV                                                            KLPVRORQJWKDWLWZRXOGPDNHRWKHUFXVWRPHUVDQJU\DQG
                                                                         WKDWRQHRIKLVDWWRUQH\VKDGWRUHDGWRKLPOLQHE\OLQHWKH
  7KXVWKHRQO\TXHVWLRQLQWKLVFDVHLVZKHWKHU*RQ]DOHVLV            FRPSODLQWWKH\SUHSDUHGRQKLVEHKDOILQWKHSUHVHQWFDVHVR
GLVDEOHG ZLWKLQ WKH PHDQLQJ RI WKH $'$  $ SHUVRQ LV           WKDWKHFRXOGXQGHUVWDQGLW$VVXPLQJWKDWKHZDVWHOOLQJWKH
GLVDEOHGZLWKLQWKHPHDQLQJRIWKH$'$LIWKDWLQGLYLGXDO                WUXWKDQGWKHUHLVQRVXJJHVWLRQWRWKHFRQWUDU\WKHQ,FDQQRW
VXIIHUV IURP ³D SK\VLFDO RU PHQWDO LPSDLUPHQW WKDW                XQGHUVWDQG ZK\ KH VKRXOG QRW EH FRQVLGHUHG ³GLVDEOHG´
VXEVWDQWLDOO\OLPLWVRQHRUPRUHRIWKHPDMRUOLIHDFWLYLWLHVRI         ZLWKLQWKHPHDQLQJRIWKH$'$
VXFKLQGLYLGXDO´86&$$:HVW
                                                                                                         ,
  7KH$'$GRHVQRWGHILQHWKHWHUPV³SK\VLFDORUPHQWDO
LPSDLUPHQW´³VXEVWDQWLDOO\OLPLWV´RU³PDMRUOLIHDFWLYLWLHV´           $ SULPDU\ EDVLV IRU WKH GLVWULFW FRXUW¶V FRQFOXVLRQ WKDW
DQGQRDJHQF\KDVEHHQJLYHQDXWKRULW\WRLVVXHUHJXODWLRQV              *RQ]DOHVGRHVQRWKDYHDUHDGLQJGLVDELOLW\LVWKDWKHZDVDEOH
LPSOHPHQWLQJWKHJHQHUDOO\DSSOLFDEOHSURYLVLRQVRIWKH$'$             WRJHWUHDVRQDEO\JRRGJUDGHVWKURXJKKLVILUVWWZR\HDUVRI
6HH86&6XWWRQY8QLWHG$LU/LQHV                FROOHJHDQGDFKLHYHDYHUDJHVWDQGDUGL]HGWHVWVFRUHVZLWKRXW
,QF  86    6 &W            IRUPDOGLVDELOLW\DFFRPPRGDWLRQV,I*RQ]DOHV¶VFODLPZDV
+RZHYHUWKH'HSDUWPHQWRI-XVWLFH³'2-´ZKLFK&RQJUHVV               WKDW ³JHWWLQJ UHDVRQDEO\ JRRG JUDGHV LQ VFKRRO´ DQG
DVVLJQHG WR ZULWH WKH UHJXODWLRQV IRU 6XEFKDSWHU ,,, RI WKH     ³DFKLHYLQJDYHUDJHVWDQGDUGL]HGWHVWVFRUHV´ZHUHPDMRUOLIH
$'$GHILQHV³SK\VLFDORUPHQWDOLPSDLUPHQW´DVLQFOXGLQJ                DFWLYLWLHV ZLWKLQ WKH PHDQLQJ RI WKH $'$ DQG WKDW WKRVH
³VSHFLILFOHDUQLQJGLVDELOLWLHV´&)5            DFWLYLWLHV ZHUH WKH RQHV LQ ZKLFK KH ZDV VXEVWDQWLDOO\
7KH1%0(GRHVQRWDSSHDUWRGLVSXWHWKDW*RQ]DOHVKDVD                  LPSDLUHGWKHGLVWULFWFRXUWPLJKWKDYHKDGDSRLQW%XWWKDW
PHQWDOLPSDLUPHQW                                                       ZDVQRWKLVFODLPDQGLQDQ\HYHQWJHWWLQJUHDVRQDEO\JRRG
                                                                         JUDGHV LQ VFKRRO DQG DFKLHYLQJ DYHUDJH VWDQGDUGL]HG WHVW
  7KH'2-¶VUHJXODWLRQVIXUWKHUGHILQH³PDMRUOLIHDFWLYLWLHV´           VFRUHVDUHQRWUHFRJQL]HGDV³PDMRUOLIHDFWLYLWLHV´,QVWHDG
DVLQFOXGLQJ³ZDONLQJVHHLQJKHDULQJVSHDNLQJEUHDWKLQJ             *RQ]DOHVFODLPVWKDWKHLVGLVDEOHGLQWKHPDMRUOLIHDFWLYLW\
OHDUQLQJDQGZRUNLQJ´,GHPSKDVLVDGGHG              RIUHDGLQJZKLFKWKH1%0(GRHVQRWGLVSXWHLVDPDMRUOLIH
7KHOLVWLVPHUHO\LOOXVWUDWLYHQRWH[KDXVWLYHKRZHYHUFI           DFWLYLW\XQGHUWKH$'$6HHHJ%DUWOHWWY1HZ6WDWH
&HKUY1RUWKHDVW2KLR$O]KHLPHU¶V5HVHDUFK&WU)G               %RDUGRI/DZ([DPLQHUV)GG&LU
WK&LU7LWOH,FRQWH[WDQGFRXUWVKDYH           YDFDWHGRQRWKHUJURXQGV6&W6ZHHWY
LQFOXGHGUHDGLQJDQGZULWLQJDVPDMRUOLIHDFWLYLWLHVXQGHUWKH          (OHFWURQLF 'DWD 6\VWHPV ,QF 1R  &LY  0%0
$'$  6HH HJ %DUWOHWW Y 1HZ  6WDWH %G RI /DZ         :/  DW  6'1 $SU  
    *RQ]DOHVY1DWLRQDO%RDUG                        1R       1R                      *RQ]DOHVY1DWLRQDO%RDUG              
      RI0HGLFDO([DPLQHUV                                                                                     RI0HGLFDO([DPLQHUV

65HS*LYHQVXFKVFDQWVXSSRUWIRU               ([DPLQHUV)6XSSDII¶G)GG&LU
*RQ]DOHV¶VSURSRVHGGHILQLWLRQRIVXEVWDQWLDOO\OLPLWHGLQWKH            YDFDWHG6&WUHDGLQJDQGZULWLQJVHH
PDMRUOLIHDFWLYLW\RIZRUNLQJZHGHFOLQHWRDGRSWKLVYLHZ             JHQHUDOO\%HUFRYLWFKY%DOGZLQ6FK,QF)G
                                                                          VW&LUOHDUQLQJ,QDQ\HYHQWWKH1%0(GRHVQRW
  7KHGLVWULFWFRXUWGLGQRWHUULQILQGLQJWKDW3ODLQWLIILVQRW         GLVSXWHWKDWUHDGLQJDQGZULWLQJDUHVXEVWDQWLDOOLIHDFWLYLWLHV
GLVDEOHGLQWKHPDMRUOLIHDFWLYLW\RIZRUNLQJ
                                                                            5DWKHU WKLV FDVH WXUQV RQ WKH NH\ SKUDVH ³VXEVWDQWLDOO\
                      ,,,&21&/86,21                                    OLPLWV´³6XEVWDQWLDOO\OLPLWV´LVGHILQHGLQWHUPVRIDJHQHUDO
                                                                          SRSXODWLRQ7KH'2-UHJXODWLRQVWDWHVWKDWDQLQGLYLGXDOLV
  %HFDXVH ZH FRQFOXGH WKDW 3ODLQWLII KDV QR OLNHOLKRRG RI         VXEVWDQWLDOO\ OLPLWHG ³ZKHQ WKH LQGLYLGXDO¶V LPSRUWDQW OLIH
VXFFHVVRQWKHPHULWVZHQHHGQRWFRQVLGHUZKHWKHUKHZRXOG              DFWLYLWLHV DUH UHVWULFWHG DV WR WKH FRQGLWLRQ PDQQHU RU
RWKHUZLVHEHHQWLWOHGWRDSUHOLPLQDU\LQMXQFWLRQ                      GXUDWLRQXQGHUZKLFKWKH\FDQEHSHUIRUPHGLQFRPSDULVRQWR
                                                                          PRVWSHRSOH´&)5SW$SS%VHHDOVR&)5
  )RUWKHIRUHJRLQJUHDVRQVWKHGLVWULFWFRXUW¶VRUGHUGHQ\LQJ           M((2&GHILQLWLRQXQGHU7LWOH,RI³VXEVWDQWLDOO\
LQMXQFWLYHUHOLHILV$)),50('                                            OLPLWV´ GHILQLQJ DQ LQGLYLGXDO DV VXEVWDQWLDOO\ OLPLWHG IRU
                                                                          PRVW SXUSRVHV LI KH LV ³>X@QDEOH WR SHUIRUP D PDMRU OLIH
                                                                          DFWLYLW\WKDWWKHDYHUDJHSHUVRQLQWKHJHQHUDOSRSXODWLRQFDQ
                                                                          SHUIRUP´ RU ³>V@LJQLILFDQWO\ UHVWULFWHG DV WR WKH FRQGLWLRQ
                                                                          PDQQHURUGXUDWLRQXQGHUZKLFKDQLQGLYLGXDOFDQSHUIRUPD
                                                                          SDUWLFXODUPDMRUOLIHDFWLYLW\DVFRPSDUHGWR WKHFRQGLWLRQ
                                                                          PDQQHURUGXUDWLRQXQGHUZKLFKWKHDYHUDJHSHUVRQLQWKH
                                                                          JHQHUDO SRSXODWLRQ FDQ SHUIRUP WKDW VDPH PDMRU OLIH
                                                                          DFWLYLW\´7KXVWKH$'$FRPSDUHVWKHSHUIRUPDQFHRIDQ




                                                                              
                                                                                 7KH 6HFRQG &LUFXLW¶V RSLQLRQ LQ %DUWOHWW ZDV YDFDWHG QRW UHYHUVHG
                                                                          DQG WKH FDVH ZDV VHQW EDFN IRU IXUWKHU FRQVLGHUDWLRQ LQ OLJKW RI WKH
                                                                          6XSUHPH &RXUW¶V UHFHQW GHFLVLRQV LQ 6XWWRQ Y 8QLWHG $LU /LQHV ,QF 
                                                                          86   6 &W   0XUSK\ Y 8QLWHG 3DUFHO 6HUY ,QF
                                                                           86   6 &W   DQG $OEHUWVRQV ,QF Y
     
      $V DQ H[DPSOH WKH UHSRUW VWDWHV WKDW D SHUVRQ ZKR FDQ ZDON WHQ     .LUNLQJEXUJ  86   6 &W   6LJQLILFDQWO\ WKH
PLOHV FRQWLQXRXVO\ EXW H[SHULHQFHV SDLQ RQ WKH HOHYHQWK PLOH LV QRW       6HFRQG &LUFXLW KDG UHYHUVHG WKH GLVWULFW FRXUW¶V KROGLQJ WKDW WKH SODLQWLII¶V
VXEVWDQWLDOO\ OLPLWHG LQ ZDONLQJ EHFDXVH PRVW SHRSOH DUH XQDEOH WR ZDON   DELOLW\ WR VHOIDFFRPPRGDWH IRUHFORVHG D ILQGLQJ RI GLVDELOLW\ 6HH
HOHYHQ PLOHV ZLWKRXW VXIIHULQJ VRPH GLVFRPIRUW 6HH 6 5HS       %DUWOHWW Y 1HZ  RI /DZ ([DPLQHUV  )G   G
                                                                &LU  YDFDWHG  6 &W   7KLV KROGLQJ LV FDOOHG LQWR
                                                                          TXHVWLRQ LQ OLJKW RI WKH FLWHG 6XSUHPH &RXUW DXWKRULW\
     *RQ]DOHVY1DWLRQDO%RDUG                           1R        1R                   *RQ]DOHVY1DWLRQDO%RDUG           
       RI0HGLFDO([DPLQHUV                                                                                      RI0HGLFDO([DPLQHUV

LQGLYLGXDOZKRDOOHJHVDUHVWULFWLRQLQDPDMRUOLIHDFWLYLW\WR                 IRULQVWDQFHE\UHDVRQRI>DQLPSDLUPHQWIURPZRUNLQJ
WKDWRI³PRVWSHRSOH´                                                         ZLWK RWKHUV@WKHQ WKDW H[FOXVLRQ FRQVWLWXWHV DQ
                                                                                 LPSDLUPHQWZKHQWKHTXHVWLRQ\RX¶UHDVNLQJLVZKHWKHU
  *RQ]DOHVFODLPVWKDWKLVPHQWDOLPSDLUPHQWVVXEVWDQWLDOO\                      WKHH[FOXVLRQLWVHOILVE\UHDVRQRIKDQGLFDS
OLPLWKLPLQWKHPDMRUOLIHDFWLYLWLHVRIUHDGLQJZULWLQJDQG
ZRUNLQJ                                                                       6XWWRQ6&WDWTXRWLQJ7URI2UDO$UJLQ6FKRRO
                                                                               %GRI1DVVDX&RY$UOLQH271RS
                              5HDGLQJ                                       DUJXPHQWRI6ROLFLWRU*HQHUDO,WIXUWKHUQRWHGWKDWHYHQ
                                                                               WKH ((2& KDV UHVHUYDWLRQV DERXW LQFOXGLQJ ZRUNLQJ DV D
   2QDSSHDO*RQ]DOHVFODLPVWKDWDOOWKHFUHGLEOHHYLGHQFH                    PDMRUOLIHDFWLYLW\DQG³KDVVXJJHVWHGWKDWZRUNLQJEHYLHZHG
HVWDEOLVKHGWKDWKLVUHDGLQJLVUHVWULFWHGZKHQFRPSDUHGWRWKH                DVDUHVLGXDOOLIHDFWLYLW\FRQVLGHUHGDVDODVWUHVRUWRQO\µ>L@I
³DYHUDJH´ SHUVRQ  *RQ]DOHV SRLQWV WR KLV RZQ WHVWLPRQ\                DQLQGLYLGXDOLVQRWVXEVWDQWLDOO\OLPLWHGZLWKUHVSHFWWRDQ\
UHJDUGLQJ KLV KLVWRU\ RI UHDGLQJ SUREOHPV DV ZHOO DV WKH            RWKHUPDMRUOLIHDFWLYLW\¶´,GTXRWLQJ&)5SW
FOLQLFDOHYLGHQFH+HQRWHVWKDW'U8OUH\¶VUHSRUWFRQWDLQV                  $SSM
VSHFLILFLQIRUPDWLRQGHWDLOLQJ*RQ]DOHV¶VUHDGLQJDQGRWKHU
SURFHVVLQJGHILFLWVDVZHOODVKLVGLDJQRVLVEDVHGRQWKRVH                    )LQDOO\ WKHUH LV QR VXSSRUW LQ WKH OHJLVODWLYH KLVWRU\ IRU
                                                                               *RQ]DOHV¶VSRVLWLRQ5DWKHUWKHOHJLVODWLYHKLVWRU\VXJJHVWV
                                                                               VLPSO\ WKDW &RQJUHVV LQWHQGHG ³VXEVWDQWLDOO\ OLPLWV´ WR EH
     
        7KH 6XSUHPH &RXUW UHFHQWO\ QRWHG WKDW ³VXEVWDQWLDOO\´ VXJJHVW          LQWHUSUHWHGDVVLJQLILFDQWO\UHVWULFWHGLQDPDMRUOLIHDFWLYLW\LQ
³FRQVLGHUDEOH´ ³VSHFLILHG WR D ODUJH GHJUHH´ DQG ³LQ D VXEVWDQWLDO           UHODWLRQ WR WKH DYHUDJH SHUVRQ ZLWKLQ WKH SRSXODWLRQ  7KH
PDQQHU´ DQG WKDW ³VXEVWDQWLDO´ PHDQV ³FRQVLGHUDEOH LQ DPRXQW YDOXH RU
                                                                               6HQDWH 5HSRUW IURP WKH &RPPLWWHH RQ /DERU DQG +XPDQ
ZRUWK´ ³EHLQJ WKDW VSHFLILHG WR D ODUJH GHJUHH RU LQ WKH PDLQ´ ³UHODWLQJ
WR RU SURFHHGLQJ IURP WKH HVVHQFH RI D WKLQJ HVVHQWLDO´ DQG ³RI DPSOH RU
                                                                               5HVRXUFHVVXEPLWWHGE\6HQDWRU.HQQHG\VWDWHVDVIROORZV
FRQVLGHUDEOH amount, quantity or dimensions." Sutton, 119 S. Ct. at 2145.
The Supreme Court’s review of these definitions confirms that the ADA            3HUVRQVZLWKPLQRUWULYLDOLPSDLUPHQWVVXFKDVDVLPSOH
addresses impairments that limit an individual, not in a trivial or even         LQIHFWHGILQJHUDUHQRWLPSDLUHGLQDPDMRUOLIHDFWLYLW\
moderate manner, but in a major way, to a considerable amount, or to a           $SHUVRQLVFRQVLGHUHGDQLQGLYLGXDOZLWKDGLVDELOLW\IRU
large degree. Under this standard, Gonzales is clearly not disabled under        SXUSRVHV RI WKH ILUVW SURQJ RI WKH GHILQLWLRQ ZKHQ WKH
the ADA.                                                                         LQGLYLGXDO¶VLPSRUWDQWOLIHDFWLYLWLHVDUHUHVWULFWHGDVWR
                                                                               WKHFRQGLWLRQVPDQQHURUGXUDWLRQXQGHUZKLFKWKH\FDQ
        *RQ]DOHV WHVWLILHG WKDW WKURXJKRXW KLV OLIH KH KDV KDG GLIILFXOW\        EHSHUIRUPHGLQFRPSDULVRQWRPRVWSHRSOH
UHDGLQJ ERWK LQ DQG RXW RI VFKRRO +H DOVR WHVWLILHG WKDW KH KDV WURXEOH
UHDGLQJ VWUHHW VLJQV DQG FRPSOHWLQJ FRQVXPHU WUDQVDFWLRQV EHFDXVH RI KLV
UHDGLQJ SUREOHPV
     7KH GLVVHQW ZRXOG FUHGLW *RQ]DOHV¶V WHVWLPRQ\ WKDW ³KH IHHOV
FRPSHOOHG WR VLJQ FUHGLW FDUG UHFHLSWV EOLQGO\ EHFDXVH UHDGLQJ WKHP ZRXOG
WDNH KLP VR ORQJ WKDW LW ZRXOG PDNH RWKHU FXVWRPHUV DQJU\ DQG WKDW RQH
RI KLV DWWRUQH\V KDG WR UHDG WR KLP OLQH E\ OLQH WKH FRPSODLQW WKH\ SUHSDUHG
RQ KLV EHKDOI LQ WKH SUHVHQW FDVH VR WKDW KH FRXOG XQGHUVWDQG LW´ $OWKRXJK
WKH GLVWULFW FRXUW GLG QRW VSHFLILFDOO\ PDNH WKH ILQGLQJ ZH WKLQN
*RQ]DOHV¶V YHUEDO UHSUHVHQWDWLRQ RI KLV LPSDLUPHQW LV LQFRQVLVWHQW ZLWK
KLV VXFFHVV RQ WKH 6$7 DQG 0&$7 %RWK WHVWV DUH WLPHG DQG *RQ]DOHV
WRRN WKHVH H[DPV ZLWKRXW DFFRPPRGDWLRQ
    *RQ]DOHVY1DWLRQDO%RDUG                           1R        1R                  *RQ]DOHVY1DWLRQDO%RDUG          
      RI0HGLFDO([DPLQHUV                                                                                     RI0HGLFDO([DPLQHUV

7KXVZHPXVWSUHVXPHWKDWLIWKH'2-ZDQWHGWRPRGLI\WKH                    GHILFLWV  )XUWKHUPRUH 'U *LRUGDQL ZKR WHVWLILHG DW WKH
GHILQLWLRQRI³VXEVWDQWLDOO\OLPLWV´UHJDUGLQJWKH³PDMRUOLIH                KHDULQJFRQFOXGHGWKDW*RQ]DOHVPHWWKH'60,9FULWHULDIRU
DFWLYLW\ RI ZRUNLQJ´ LW ZRXOG KDYH H[SUHVVO\ GRQH VR  ,Q           5HDGLQJ'LVRUGHUDIWHUFRQGXFWLQJDIXOOQHXURSV\FKRORJLFDO
RWKHUZRUGVWKH'2-¶VVLOHQFHLVGLVSRVLWLYHKHUH6HH3ULFH                HYDOXDWLRQRI*RQ]DOHV
Y 1DWLRQDO %G RI 0HG ([DPLQ¶UV  )6XSS  
6' : 9D  KROGLQJ WKDW EHFDXVH &RQJUHVV                       5HJDUGLQJ*RQ]DOHV¶VUHDGLQJLPSDLUPHQWWKHGLVWULFWFRXUW
DXWKRUL]HGWKH'2-WRPDNHLVVXHUHJXODWLRQVIRU6XEFKDSWHU                   IRXQGWKDW
,,,FRXUWVPXVWJLYHWKHLUGHFLVLRQVFRQWUROOLQJZHLJKWXQOHVV
DUELWUDU\RUPDQLIHVWO\FRQWUDU\WRWKHVWDWXWHVHHJHQHUDOO\                 >Z@KHQFRPSDUHGWRSRROHGQRUPVSODLQWLII>µ@VVFRUHV
%UDJGRQ Y $EERWW  86     %XW VHH                 DUH VTXDUHO\ LQ WKH DYHUDJH WR VXSHULRU UDQJH  2I WKH
%DUWOHWW  ) 6XSS DW  DGRSWLQJ ((2& WHVW ZLWK                PRUHWKDQWZHOYHWHVWVDGPLQLVWHUHGE\'U*LRUGDQLLQ
UHVSHFW WR WKH PDMRU OLIH DFWLYLW\ RI ZRUNLQJ DQG                     SODLQWLIIVFRUHGVLJQLILFDQWO\EHORZDYHUDJHLQRQO\
)6XSSG6'1GHQ\LQJPRWLRQ                       RQHWKH'LJLW6SDQ,QWKH'LJLW6SDQWHVWDGPLQLVWHUHG
IRU UHFRQVLGHUDWLRQ H[SODLQLQJ WKDW XVH RI WKH PDMRU OLIH              E\ 'U *LRUGDQL LQ  SODLQWLII UHFHLYHG D VFRUH RI
DFWLYLW\RIZRUNLQJVWDQGDUGIURP7LWOH,LVFRQVLVWHQWZLWKWKH                ILYHZKLFKLVVLJQLILFDQWO\EHORZDYHUDJHDQGERUGHUOLQH
VSLULWDQGOHWWHURIWKH$'$DQG'2-³UXOHRILQWHUSUHWDWLRQ´                   LPSDLUHG+RZHYHUSODLQWLII¶VVFRUHRQWKH'LJLW
ZKLFKVDQFWLRQVWKHXVHRIUHJXODWLRQVIURPDGLIIHUHQWWLWOHWR                6SDQ WHVW LV FOHDUO\ VXVSHFW  ,Q  SODLQWLII WRRN
DVVLVWLQLQWHUSUHWLQJDFRQFHSWWKDWLVQRWDGGUHVVHGLQLWVRZQ               DQRWKHU 'LJLW 6SDQ WHVW ZLWK 'U 8OUH\ LQ ZKLFK KH
UHJXODWLRQVDII¶G)GG&LUYDFDWHG                 UHFHLYHG D WHQ ZHOOZLWKLQWKHDYHUDJHUDQJH'U
6 &W    ,Q DQ\ HYHQW DV SUHYLRXVO\ QRWHG               )ODQDJDQDQG'U/LWFKIRUGWHVWLILHGDWWKHKHDULQJWKDW
&RQJUHVVGLGQRWFRQIHUDXWKRULW\RQWKH((2&RUWKH'2-                       EHFDXVHRIWKHZLGHGLVFUHSDQF\EHWZHHQWKHWZRVFRUHV
IRU WKDW PDWWHU WR LVVXH UHJXODWLRQV UHJDUGLQJ WKH SURSHU              WKH'LJLW6SDQWHVWLVDQXQUHOLDEOHLQGLFDWRURISODLQWLII¶V
LQWHUSUHWDWLRQRIWKHWHUP³GLVDELOLW\´6HH6XWWRQ6&W                DELOLW\
DWGHFOLQLQJWRGHFLGHWKHYDOLGLW\RIRUZKDWGHIHUHQFH
LVGXHWKH((2&¶VUHJXODWLRQVGHILQLQJ³GLVDELOLW\´XQGHUWKH                 7KHORZHUFRXUWUHFRJQL]HG'U*LRUGDQLDVD³FRPSHWHQWDQG
$'$EHFDXVHWKHSDUWLHVDFFHSWHGWKHUHJXODWLRQVDVYDOLG                   DFFRPSOLVKHG´ SV\FKRORJLVW EXW XOWLPDWHO\ IRXQG WKH
                                                                              WHVWLPRQ\RI'UV/LWFKIRUGDQG)ODQDJDQ³PRUHSHUVXDVLYH´
  0RUHRYHU3ODLQWLII¶VFODLPWRDGLVDELOLW\LQWKHPDMRUOLIH               DQGDJUHHGZLWKWKHLUFRQFOXVLRQWKDWEDVHGRQ*RQ]DOHV¶V,4
DFWLYLW\RIZRUNLQJLVLWVHOISUREOHPDWLF$OEHLWLQGLFWXP               VFRUHV KLV SHUIRUPDQFH IHOO ZLWKLQ WKH DYHUDJH WR VXSHULRU
WKH6XSUHPH&RXUWUHFHQWO\TXHVWLRQHGZKHWKHUZRUNLQJFDQ                     UDQJHZKHQFRPSDUHGWRPRVWSHRSOH*LYHQWKHVHILQGLQJV
EHGHHPHGD³PDMRUOLIHDFWLYLW\´XQGHUWKH$'$                              WKHGLVWULFWFRXUWFRQFOXGHGWKDWKDGQRWGHPRQVWUDWHGWKDWKH
                                                                              VXIIHUHGIURP³DQ$'$GHILQHGGLVDELOLW\´WKDWVXEVWDQWLDOO\
  :HQRWHWKDWWKHUHPD\EHVRPHFRQFHSWXDOGLIILFXOW\                  DIIHFWVDPDMRUOLIHDFWLYLW\
  LQGHILQLQJ³PDMRUOLIHDFWLYLWLHV´WRLQFOXGHZRUNIRULW
  VHHPV³WRDUJXHLQDFLUFOHWRVD\WKDWLIRQHLVH[FOXGHG                   8SRQUHYLHZRIWKHUHFRUGZHFDQQRWVD\WKDWWKHGLVWULFW
                                                                              FRXUW¶V ILQGLQJV RU FUHGLELOLW\ DVVHVVPHQWV DUH FOHDUO\
                                                                              HUURQHRXV)ODQDJDQ'HIHQGDQW¶VH[SHUWZLWQHVVWHVWLILHGDW
     
       7KH OLPLWDWLRQ FODLPHG E\ *RQ]DOHV LV LQ UHDOLW\ D OLPLWDWLRQ RQ KLV
                                                                              WKHHYLGHQWLDU\KHDULQJWKDW8OUH\¶VUHSRUWGLGQRWVXSSRUWD
DELOLW\ WR UHDG QRW KLV DELOLW\ WR ZRUN  DQG KH PDLQWDLQV WKDW KLV          GLDJQRVLVRI3ODLQWLIIKDYLQJDUHDGLQJGLVRUGHU6KHVWDWHG
LPSDLUPHQWV GR QRW UHVWULFW KLV DELOLW\ WR GR WKH ZRUN RI D GRFWRU
     *RQ]DOHVY1DWLRQDO%RDUG                             1R         1R                   *RQ]DOHVY1DWLRQDO%RDUG          
       RI0HGLFDO([DPLQHUV                                                                                         RI0HGLFDO([DPLQHUV

WKDWWKHGDWDVKHUHYLHZHGLQWHUPVRI*RQ]DOHV¶VFRJQLWLYH                       ZKLFKJRYHUQVHPSOR\PHQWZKHQLQIDFWKHLVRQO\DOOHJLQJ
SURFHVVHVDQGUHDGLQJ DFKLHYHPHQWSURYLGHGDEVROXWHO\QR                         DFODLPXQGHU7LWOH,,,
HYLGHQFHRIDQLPSDLUPHQW6KHSUHVHQWHGDWDEOHRIFRJQLWLYH
SURFHVVHV FORVHO\ DVVRFLDWHG ZLWK UHDGLQJ DFKLHYHPHQW DV                      7KH GLVWULFW FRXUW DSSHDUV WR KDYH PLVWDNHQO\ DQDO\]HG
DVVHVVHG E\ 8OUH\ DQG *LRUGDQL DQG FRQFOXGHG WKDW LQ ³DOO                *RQ]DOHV¶V DUJXPHQW DV D FODLP XQGHU 7LWOH ,
DUHDV WKDW ZHUH DVVHVVHG DOO FRJQLWLYH SURFHVVHV WKDW ZHUH               1RWZLWKVWDQGLQJ*RQ]DOHV¶VFODLPSURSHUO\XQGHUVWRRGVWLOO
DVVHVVHG WKDW DUH IRXQG WR XQGHUOLH RU KHOS XV H[SODLQ RU               IDLOVIRUSUHFLVHO\WKHVDPHUHDVRQWKDW3ODLQWLII¶VDOOHJDWLRQV
XQGHUVWDQGUHDGLQJDFKLHYHPHQWKHSHUIRUPHGLQWKHDYHUDJH                       WKDWKHKDVDOHDUQLQJGLVDELOLW\IDLOVZKHQFRPSDUHGWR³PRVW
WRVXSHULRUUDQJH´$OVRVKHVWDWHGWKDWLQQLQHVXEWHVWVRI                  SHRSOH´KLVLPSDLUPHQWVGRQRWVXEVWDQWLDOO\OLPLWKLVDELOLW\
YHUEDODELOLW\YHUEDOH[SUHVVLRQDQGYHUEDOFRPSUHKHQVLRQ                       WRZRUN6HH&)5SW$SS%'2-LQWHUSUHWDWLYH
WKDW³KLVSHUIRUPDQFHZDVLQWKHDYHUDJHWRVXSHULRUUDQJH                        JXLGHOLQHV7LWOH,,,
DFURVVDYDULHW\RIWKRVHWDVNV´6KHIXUWKHUWHVWLILHGWKDWLQ
SKRQRORJLFDOSURFHVVLQJKLVVFRUHZDVLQWKHDYHUDJHUDQJH                        7R JHW DURXQG WKLV SUREOHP 3ODLQWLII FRQWHQGV WKDW ZH
LQYLVXDODXGLWRU\OHDUQLQJKHSHUIRUPHGLQWKHYHU\VXSHULRU                    VKRXOG ORRN WR WKH ((2&¶V GHILQLWLRQ RI ³VXEVWDQWLDOO\
UDQJHDQGRQDQLQGXFWLYHUHDGLQJWDVNKHSHUIRUPHGLQWKH                      OLPLWHG´DVLWUHODWHVWRWKH³PDMRUOLIHDFWLYLW\RIZRUNLQJ´D
VXSHULRUUDQJH                                                                   GHILQLWLRQWKDWGLIIHUVVKDUSO\IURPWKHGHILQLWLRQDSSOLFDEOH
                                                                                  LQHYHU\RWKHUFRQWH[W
   )ODQDJDQ DOVR DGGUHVVHG WKH RQH DUHD PHPRU\ VSDQ RQ
ZKLFK*RQ]DOHVVFRUHGLQWKHLPSDLUHGUDQJHRQ*LRUGDQL¶V                           7KH WHUP VXEVWDQWLDOO\ OLPLWV PHDQV VLJQLILFDQWO\
HYDOXDWLRQ6KHQRWHGWKDWRQ8OUH\¶VHYDOXDWLRQ*RQ]DOHV                          UHVWULFWHGLQWKHDELOLW\WRSHUIRUPHLWKHUDFODVVRIMREVRU
VFRUHGZLWKLQWKHDYHUDJHUDQJHRQWKHVDPHWHVWDQGWKDWRQ                        DEURDGUDQJHRIMREVLQYDULRXVFODVVHVDVFRPSDUHGWR
DQRWKHUPHPRU\VSDQWHVWLQ*LRUGDQL¶VHYDOXDWLRQ*RQ]DOHV¶V                        WKHDYHUDJHSHUVRQKDYLQJFRPSDUDEOHWUDLQLQJVNLOOV
SHUIRUPDQFHZDVDYHUDJH6KHVWDWHGWKDWWKHGLVFUHSDQFLHV                         DQGDELOLWLHV7KHLQDELOLW\WRSHUIRUPDVLQJOHSDUWLFXODU
LQKLVVFRUHVVXJJHVW³DYHU\XQXVXDOSDWWHUQRISHUIRUPDQFH                        MRE GRHV QRW FRQVWLWXWH D VXEVWDQWLDO OLPLWDWLRQ LQ WKH
EXWRQHWKDWLVH[SODLQHGTXLWHVLPSO\E\SRVVLEO\XQUHOLDELOLW\                    PDMRUOLIHDFWLYLW\RIZRUNLQJ
RUDFKDQFHRFFXUUHQFH´6KHFRQFOXGHGWKDW*RQ]DOHVFOHDUO\
GHPRQVWUDWHGDYHUDJHDELOLW\LQPHPRU\VSDQ                                     &)5  ML  HPSKDVLV DGGHG
                                                                                  *RQ]DOHVFODLPVWKDWXQGHUWKLVWHVWKHPXVWEHFRPSDUHG
                                                                                  ZLWKRWKHUSHUVRQVZKRKDYHFRPSOHWHGWKHLUVHFRQG\HDURI
                                                                                  PHGLFDO VFKRRO DQG WKDW ZKHQ KH LV FRPSDUHG WR WKLV
                                                                                UHIHUHQFH JURXS KLV GLIILFXOW\ ZLWK UHDGLQJ DQG ZULWLQJ LV
       7KH GLVVHQW FULWLFL]HV 'U )ODQDJDQ IRU UHO\LQJ RQ WHVWV WKDW PHDVXUH
*RQ]DOHV¶V FRJQLWLYH VNLOOV VNLOOV ZKLFK SUHGLFW UHDGLQJ DELOLW\ ,W VKRXOG      XQTXHVWLRQDEO\DQLPSDLUPHQW
EH QRWHG WKDW 'U )ODQDJDQ DOVR WRRN LQWR DFFRXQW WKH UHVXOWV RI WHVWV WKDW
UHIOHFWHG *RQ]DOHV¶V DFWXDO UHDGLQJ DFKLHYHPHQW OHYHO                               :H GHFOLQH WR WUDQVSODQW WKLV GHILQLWLRQ IURP WKH 7LWOH ,
                                                                                UHJXODWLRQVLQWRWKH7LWOH,,,UHJXODWLRQV/LNHWKH((2&LQ
       7KH GLVVHQW IDXOWV 'U )ODQDJDQ EHFDXVH VKH GLG QRW H[DPLQH                7LWOH,WKH'2-LQ7LWOH,,,DOVRLQFOXGHG³ZRUNLQJ´LQLWVOLVW
*RQ]DOHV    7KH   GLVVHQW   DOVR   DWWDFNV   KHU   FRQFOXVLRQV   EHFDXVH   KHU
                                                                                  RI³PDMRUOLIHDFWLYLWLHV´DQGLWVGHILQLWLRQRI³VXEVWDQWLDOO\
PHWKRGRORJ\ IRU DVVHVVLQJ ZKHWKHU SHUVRQV KDYH OHDUQLQJ GLVDELOLWLHV
LQYROYHG D WKHRUHWLFDO PRGHO WKDW KDG QRW EHHQ HPSLULFDOO\ DQDO\]HG IRU
                                                                                  OLPLWV´ LV RWKHUZLVH LGHQWLFDO WR WKH ((2&¶V ³JHQHUDO
SXUSRVHV RI WUHDWPHQW DQG GLDJQRVLV 7KH GLVVHQW WKHUHIRUH LQWLPDWHV WKDW
                                                                                  SRSXODWLRQ´ GHILQLWLRQ RI WKH VDPH WHUP LQ  &)5
)ODQDJDQ¶V WHVWLPRQ\ PLJKW QRW VDWLVI\ WKH ³JDWHNHHSHU´ UHTXLUHPHQWV RI            M IRU PDMRU OLIH DFWLYLWLHV RWKHU WKDQ ZRUNLQJ
    *RQ]DOHVY1DWLRQDO%RDUG                       1R       1R                      *RQ]DOHVY1DWLRQDO%RDUG              
      RI0HGLFDO([DPLQHUV                                                                                    RI0HGLFDO([DPLQHUV

OHDUQLQJGLVDELOLW\GLGQRWDIIHFWKLVDFDGHPLFVXFFHVVZKLFK             /LWFKILHOG'HIHQGDQW¶VRWKHUH[SHUWZLWQHVVWHVWLILHGWKDW
GLGQRWIDOOEHORZWKHDYHUDJHVWXGHQWRIKLVDJH
                                                                           WKHUHDGLQJWHVWVFRUHVWKDWZHUHVXEPLWWHGZHUHLQWKH
  (YHQ LI VHOIDFFRPPRGDWLRQV HQKDQFHG 3ODLQWLII¶V                     DYHUDJH WR DERYH DYHUDJH UDQJH RQ WKH :LGH 5DQJH
SHUIRUPDQFHWRWKDWRIPRVWSHRSOHKHLVQRWGLVDEOHGXQGHU               $FKLHYHPHQW7HVWWKH:RRFRFN>VLF@5HDGLQJ0DVWHU\
WKH $'$  5HFHQWO\ WKH 6XSUHPH &RXUW UXOHG WKDW LQ               7HVWDQGWKH:RRGFRFN-RKQVRQ%URDG5HDGLQJ
GHWHUPLQLQJZKHWKHULQGLYLGXDOVDUHGLVDEOHGXQGHUWKH$'$                    ,QDGGLWLRQWKH:RRGFRFN5HDGLQJ0DVWHU\7HVW
WKH\VKRXOGEHH[DPLQHGLQWKHLUFRUUHFWHGVWDWH6HH6XWWRQ            SODFHGKLVUHDGLQJWRWDOUHDGLQJVFRUHUHDGLQJVNLOOVFRUH
6&WDWVHHDOVR0XUSK\Y8QLWHG3DUFHO6HUY                DQGUHDGLQJFRPSUHKHQVLRQVFRUHLQWKHDYHUDJHUDQJH
,QF  86    6&W     ,Q       7KH VFRUHV ZHUH DOPRVW H[DFWO\ HTXLYDOHQW WR KLV IXOO
DGGLWLRQ LQ $OEHUWVRQV WKH 6XSUHPH &RXUW KHOG WKDW DQ            VFDOH,4$QGDOORIKLVSHUIRUPDQFHVRQWKDWWHVWZHUH
LQGLYLGXDOZKRVHERG\GHYHORSHGFRSLQJPHFKDQLVPVZDVQRW                  DWDFROOHJHJUDGXDWHJUDGHOHYHOVL[WHHQSRLQWQLQH
GLVDEOHGZLWKLQWKHIUDPHZRUNRIWKH$'$6HH$OEHUWVRQV
,QF Y .LUNLQJEXUJ  86   6&W              /LWFKILHOGDOVRH[SODLQHGWKDWWKH³DJHOHYHOQRUPV´XVHGRQ
                                                                  WKH:RRGFRFNWHVWGRQRWDSSUR[LPDWHWKHDYHUDJHSHUVRQDV
                                                                         ZHOO DV SRROHG QRUPV GR  2Q WKH :RRGFRFN 5HDGLQJ
  ,Q VKRUW WKHUH LV UHFRUG HYLGHQFH WR VXSSRUW WKH GLVWULFW    0DVWHU\*RQ]DOHVVFRUHGLQWKHDYHUDJHUDQJHHYHQWKRXJK
FRXUW¶V FRQFOXVLRQ WKDW *RQ]DOHV GRHV QRW KDYH D UHDGLQJ         WKHVH WHVWV FRPSDUHG KLV SHUIRUPDQFH WR WKDW RI FROOHJH
GLVDELOLW\IRUSXUSRVHVRIWKH$'$                                     JUDGXDWHV KLV DJH SHHUV ZKLFK LV ³D VWDWLVWLFDOO\ GULYHQ
                                                                         VWDQGDUGRIDQDYHUDJHSHUVRQDWKLVDJHOHYHO´/LWFKILHOG
                            :ULWLQJ                                   H[SODLQHG WKDW³SRROHGQRUPV´XVHGRQWKH1HOVRQ'HQQ\
                                                                         5HDGLQJ 7HVW ³VDPSOH IURP WKH QLQWK WHQWK HOHYHQWK
   7KH GLVWULFW FRXUW GLG QRW VHSDUDWHO\ DGGUHVV *RQ]DOHV¶V
DOOHJHGZULWLQJGLVDELOLW\*RQ]DOHVFRUUHFWO\QRWHVWKDWWKH
1%0(DFNQRZOHGJHGWKDWKLV³GLDJQRVLVRIDZULWLQJGLVRUGHU
LVVXSSRUWHGE\WKHWHVWGDWD´7KH1%0(DOVRVWDWHGWKDW
                                                                         .XPKR 7LUH &R Y &DUPLFKDHO  86   DQG 'DXEHUW Y
³ZULWLQJLVQRWDFRQVWUXFWWKDWLVPHDVXUHGE\WKH860/(VR            0HUUHOO 'RZ 3KDUPDFHXWLFDOV ,QF  86   
WKDW ZHDN SHUIRUPDQFH LQ WKLV DUHD ZRXOG QRW LPSDFW \RXU             7KH GLVVHQW¶V UHDVRQLQJ LV IODZHG           $OWKRXJK DV DQ DFDGHPLF
DFFHVV WR WKH 860/( SURJUDP´  *RQ]DOHV RIIHUHG QR               SV\FKRORJLVW 'U )ODQDJDQ LV QRW TXDOLILHG WR GLDJQRVH D UHDGLQJ GLVRUGHU
HYLGHQFHWRUHIXWHWKLV,QDQ\HYHQWIRUWKHUHDVRQVGLVFXVVHG        VKH LV TXDOLILHG WR DQDO\]H *RQ]DOHV¶V WHVW UHVXOWV DQG H[SUHVV DQ RSLQLRQ
DERYH*RQ]DOHVKDVIDLOHGWRHVWDEOLVKWKDWKHLVVXEVWDQWLDOO\         DV WR KRZ KLV UHDGLQJ DELOLW\ FRPSDUHV ZLWK WKDW RI WKH DYHUDJH SHUVRQ
                                                                         'U )ODQDJDQ IRFXVHG ³RQ ZKHWKHU 0U *RQ]DOHV KDV D UHDGLQJ GLVRUGHU
OLPLWHGE\DQ\DOOHJHGZULWLQJLPSDLUPHQWZKHQFRPSDUHGWR               WKDW ULVHV WR WKH OHYHO RI D GLVDELOLW\ WKDW UHSUHVHQWV DQ LPSDLUPHQW´ 7KH
WKHDYHUDJHSHUVRQ                                                      GLVVHQW JRHV WRR IDU LQ LQWHUSUHWLQJ 'U )ODQDJDQ¶V WHVWLPRQ\ DV VHFRQG
                                                                         JXHVVLQJ WKH FOLQLFDO GLDJQRVHV RI 'UV 8OUH\ DQG *LRUGDQL
                           :RUNLQJ                                       6LPLODUO\ WKH IDFW WKDW 'U )ODQDJDQ UHOLHG RQ D WKHRUHWLFDO PRGHO WKDW
                                                                         KDG QRW EHHQ HPSLULFDOO\ DQDO\]HG IRU SXUSRVHV RI GLDJQRVLV DQG WUHDWPHQW
  $OWHUQDWLYHO\*RQ]DOHV¶VFODLPWKDWKHLVGLVDEOHGLQWKH             GRHV QRW SUHFOXGH KHU IURP DGGUHVVLQJ WKH VXEVWDQWLDO OLPLWDWLRQ TXHVWLRQ

PDMRU OLIH DFWLYLW\ RI ZRUNLQJ  +H IXUWKHU DOOHJHV WKDW WKH   'U )ODQDJDQ GLG QRW SXUSRUW WR PDGH D GLDJQRVLV RU VXJJHVW WUHDWPHQW
                                                                         VKH RQO\ GHWHUPLQHG ZKHWKHU *RQ]DOHV¶V WHVW UHVXOWV ZHUH FRQVLVWHQW ZLWK
GLVWULFW FRXUW PLVXQGHUVWRRG WKDW KH ZDV DOOHJLQJ DQ              D VXEVWDQWLDO LPSDLUPHQW LQ KLV UHDGLQJ DELOLW\ 7KLV VKH ZDV TXDOLILHG WR
HPSOR\PHQWGLVFULPLQDWLRQFODLPXQGHU7LWOH,RIWKH$'$                GR XQGHU WKH JDWHNHHSHU UHTXLUHPHQWV RI .XPKR DQG 'DXEHUW
    *RQ]DOHVY1DWLRQDO%RDUG                     1R       1R                       *RQ]DOHVY1DWLRQDO%RDUG              
      RI0HGLFDO([DPLQHUV                                                                                   RI0HGLFDO([DPLQHUV

WZHOIWKIUHVKPDQFROOHJHVHFRQGWKLUGDQGIRXUWK\HDURI           FRPPHQVXUDWH ZLWK ZKDW LV H[SHFWHG JLYHQ KLV ,4´  ,Q
FROOHJH´DQGWKXVEHWWHUDSSUR[LPDWHWKHDYHUDJHSHUVRQ               RWKHU ZRUGV *RQ]DOHV¶V DFKLHYHPHQWV DUH QRW WHUULEO\
                                                                       LQFRQVLVWHQWZLWKKLV,4VFRUHV
  )LQDOO\ LW VKRXOG EH QRWHG WKDW FRQVLVWHQW ZLWK WKH
1%0(¶V H[SHUWV *LRUGDQL UHSRUWHG WKDW *RQ]DOHV VFRUHG             1HLWKHUGRHV3ODLQWLIIILWZLWKLQ&RQJUHVV¶VYLVLRQRIWKH
ZLWKLQWKHDYHUDJHUDQJHRQUHDGLQJFRPSUHKHQVLRQWHVWVDV            GLVDEOHGSRSXODWLRQ,QWKHLQWURGXFWRU\VHFWLRQWRWKH$'$
FRPSDUHGWRWKHJHQHUDOSRSXODWLRQ7KXV*RQ]DOHV¶VRZQ              ³)LQGLQJV DQG 3XUSRVH´ &RQJUHVV GHVFULEHV WKH GLVDEOHG
H[SHUWXQGHUPLQHV*RQ]DOHV¶VDVVHUWLRQ³WKDWGHVSLWHKLVEHVW          SRSXODWLRQ LW VHHNV WR SURWHFW  ,W SUHVHQWV WKH GLVDEOHG DV
HIIRUWVWRZRUNDURXQGKLVSUREOHPKHLVVWLOOQRWDEOHWRUHDG       LVRODWHGDQGVHJUHJDWHGLQGLYLGXDOVDVLQGLYLGXDOVZKRRIWHQ
QHDUO\DVZHOODVWKHDYHUDJHSHUVRQ´'LVVHQWLQJ2SDW         KDYH³QROHJDOUHFRXUVHWRUHGUHVVGLVFULPLQDWLRQ´DQGDV
,Q VKRUW *RQ]DOHV¶V LPSDLUPHQW VLPSO\ GRHV QRW PHHW WKH       WKRVHZKR³DVDJURXSRFFXS\DQLQIHULRUVWDWXVLQRXUVRFLHW\
'2-¶VGHILQLWLRQRI³VXEVWDQWLDOO\OLPLWV´EHFDXVHKHFDQUHDG        DQG DUH VHYHUHO\ GLVDGYDQWDJHG VRFLDOO\ YRFDWLRQDOO\
DVZHOODVWKHDYHUDJHSHUVRQ                                         HFRQRPLFDOO\DQGHGXFDWLRQDOO\´86&$D
  ,Q 3D]HU Y 1HZ  6WDWH %G RI /DZ ([DPLQHUV          ,QKLJKVFKRRO3ODLQWLIITXDOLILHGIRUDGYDQFHGSODFHPHQW
)6XSS6'1WKHFRXUWIRXQG³VRPHPHULWWR            FODVVHVDQGJUDGXDWHGZLWKDJUDGHSRLQWDYHUDJHRI
WKHDUJXPHQWWKDWDGLVSDULW\EHWZHHQLQKHUHQWFDSDFLW\DQG            +HKDGQRIRUPDODFFRPPRGDWLRQVIRUOHDUQLQJGLVDELOLWLHV
SHUIRUPDQFHRQDWHVWPD\LQVRPHFLUFXPVWDQFHVSHUPLWWKH           GXULQJKLJKVFKRRO3ODLQWLIIVFRUHGDQDYHUDJHVFRUH
LQIHUHQFH WKDW DQ LQGLYLGXDO KDV D OHDUQLQJ GLVDELOLW\ HYHQ   RQ WKH 6$7  +H WRRN WKH WHVW ZLWKRXW DFFRPPRGDWLRQV
WKRXJKWKDWLQGLYLGXDO¶VSHUIRUPDQFHKDVPHWWKHVWDQGDUGRI           3ODLQWLIIHDUQHGDJUDGH SRLQWDYHUDJHRIDW'DYLV
WKHRUGLQDU\SHUVRQ´,GDW+RZHYHUWKH3D]HUFRXUW           ZKHUHKHPDMRUHGLQSK\VLRORJ\+HKDGDFFRPPRGDWLRQV
UHMHFWHG WKH LGHD WKDW ³VXFK D GLVSDULW\ FRPSHOV WKDW          GXULQJKLVWKLUGDQGIRXUWK\HDUVDW8&'+HWRRNWKH0&$7
FRQFOXVLRQ DV D PDWWHU RI ODZ´ VWDWLQJ ³WR KROG RWKHUZLVH    WZLFHZLWKRXWDFFRPPRGDWLRQVLPSURYLQJKLVVFRUHRQKLV
ZRXOGFRPSHOWKHFRQFOXVLRQWKDWDQ\XQGHUDFKLHYHUZRXOG               VHFRQG DWWHPSW E\ XVLQJ VNLOOV VXJJHVWHG E\ FRXQVHORUV DW
E\GHILQLWLRQEHOHDUQLQJGLVDEOHGDVDPDWWHURIODZ´,G,W       'DYLV+LVVHFRQG0&$7VFRUHZDVKLJKHQRXJKWKDWWKH
JDYHFUHGHQFHWRWKHGHIHQGDQW¶VH[SHUWZKRFRQFOXGHGWKDW             8006DGPLWWHGKLPWRLWVSURJUDP,QVKRUW*RQ]DOHVLV
WKHSODLQWLII¶V³SHUIRUPDQFHOHYHORQWHVWVDWLVVXHZDVQRW           QRWDPHPEHURIWKHVHYHUHO\GLVDGYDQWDJHGJURXS&RQJUHVV
FRQVLVWHQWZLWKDOHDUQLQJGLVDELOLW\´,G                           HQYLVLRQHGZKHQLWHQDFWHGWKH$'$6HH%HUFRYLWFK
                                                                       )GDWKROGLQJWKDWWKHSODLQWLIIZKRZDVGLDJQRVHG
  /LNHZLVHLQWKHLQVWDQWFDVH'HIHQGDQW¶VH[SHUWZKRPWKH          ZLWK$'+'ZDVQRW³GLVDEOHG´XQGHUWKH$'$EHFDXVHKLV
GLVWULFW FRXUW FUHGLWHG GLG QRW ILQG D GLVSDULW\ EHWZHHQ
3ODLQWLII¶VDELOLW\DQGDFWXDODFKLHYHPHQW)ODQDJDQWHVWLILHG
WKDW ³>R@QH RI WKH PDMRU LQGLFDWRUV RI MXVW DERXW HYHU\
GHILQLWLRQ RI D OHDUQLQJ GLVDELOLW\ LV D VLJQLILFDQW DELOLW\       
DFKLHYHPHQW GLVFUHSDQF\´ EXW WKDW *RQ]DOHV ³LV DFKLHYLQJ                3ODLQWLII XUJHV WKLV &RXUW WR UHO\ XSRQ 'RH Y 1%0( &DVH 1R &
                                                                        :+2 1' &D  DQ XQSXEOLVKHG GHFLVLRQ 'RH KDV D
                                                                       IDFWXDO VLPLODULW\ WR WKH LQVWDQW FDVH LQ WKDW LWV VXEMHFW D PHGLFDO VWXGHQW
                                                                       DOOHJHV D UHDGLQJ GLVDELOLW\ DQG VHHNV GRXEOH WLPH RQ WKH 6WHS 
                                                                       ([DPLQDWLRQ ,Q 'RH KRZHYHU WKH FRXUW FUHGLWHG SODLQWLII¶V H[SHUW
                                                                       ZLWQHVVHV DQG WKH GLVWULFW FRXUW LQ WKH LQVWDQW FDVH FUHGLWHG 'HIHQGDQW¶V
                                                                       ZLWQHVVHV